PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
Exhibit 10.5








GAS GATHERING AGREEMENT
BETWEEN
COWTOWN PIPELINE PARTNERS L.P. ("GATHERER")
AND
BLUESTONE NATURAL RESOURCES II, LLC ("PRODUCER")
Lake Arlington Gathering System, Tarrant County, Texas











--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




TABLE OF CONTENTS


1.
Definitions    1

2.
Dedication    6

3.
Reservations of Parties    7

4.
Receipt Point(s) and Delivery Point(s)    7

5.
System Operations; Imbalances    9

6.
Quantity; Nominations and Dispatching    10

7.
Quality    11

8.
Tests    13

9.
Measurement and Meter Testing    13

10.
Allocation of Gains, Fuel and Loss    16

11.
Fees    16

12.
Accounting, Payments and Credit Assurances    17

13.
Warranty    19

14.
Taxes    20

15.
Indemnity    20

16.
Force Majeure    22



i

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




17.
Unprofitable Operations and Rights of Termination    23

18.
Term    23

19.
Regulatory Bodies    24

20.
Disputes    24

21.
Notices and Payments    24

22.
Right to Process the Subject Gas    26

23.
Assignment    26

24.
Miscellaneous    26

25.
Gas Gathering at Village Creek Pad    27



EXHIBIT A: CONTRACT AREA
EXHIBIT B: RECEIPT POINTS AND DELIVERY POINTS
EXHIBIT C: THIRD PARTY RECEIPT AND DELIVERY POINTS
EXHIBIT D: EXCLUDED SHUT-IN WELLS




ii

--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




GAS GATHERING AGREEMENT
THIS GAS GATHERING AGREEMENT (the "Agreement") is made and entered into as of
the Effective Date by and among COWTOWN PIPELINE PARTNERS L.P., a Texas limited
partnership ("Gatherer"), and BLUESTONE NATURAL RESOURCES II, LLC ("Producer"),
a Delaware limited liability company. Gatherer and Producer are sometimes
individually referred to herein as a "Party" and collectively as the "Parties."
WITNESSETH, THAT:
WHEREAS, Producer is in the business of producing gas and owns gas production
from one or more wells on the lands within the Contract Area (or lands pooled
therewith) and desires for Gatherer to gather such gas for redelivery to
Producer or Producer's Transporter;
WHEREAS, Gatherer is in the business of providing natural gas gathering services
along its Gathering System and desires to receive, gather and deliver such gas
to Producer or Producer's Transporter, subject to the terms and conditions
herein; and
NOW, THEREFORE, for good and valuable consideration the adequacy, receipt and
sufficiency of which are hereby set forth and acknowledged, and for all of the
representations, warranties and mutual covenants set forth herein, Gatherer and
Producer agree as follows:
1.Definitions
1.1. For the purpose of this Agreement, the following terms and expressions used
herein are defined as follows:
a.“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person. As used
in this definition, the term “Control” (including its derivatives and similar
terms) means the ownership, directly or indirectly, of fifty percent (50%) or
more of the capital stock issued by a corporation, the limited liability company
interests of a limited liability company or the equivalent equity interests in
any other Person, the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or Persons with
management authority performing similar functions) of such Person, even though
the right so to vote has been suspended by the happening of such a contingency.
Gatherer acknowledges and agrees that Producer’s majority owner is a private
equity sponsor that owns and controls a number of other portfolio companies
engaged in the oil and gas business


1



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




and that none of such other portfolio companies shall be considered an
“Affiliate” under this Agreement if neither Producer nor any personnel of
Producer directly or indirectly direct or cause the direction of the management
and policies of that company. Producer acknowledges and agrees that Gatherer is
controlled by First Reserve Corporation, which owns and controls a number of
other portfolio companies engaged in the oil and gas business and none of such
other portfolio companies shall be considered an "Affiliate" under this
Agreement if Gatherer nor any personnel of Gatherer directly or indirectly
direct or cause the direction of the management and policies of that company.
b."Asset Purchase Agreement" shall mean that certain Asset Purchase Agreement by
and among QRI, Cowtown Gas Processing L.P. and Cowtown Pipeline L.P. and
Producer, dated January 22, 2016.
c."Btu" shall mean one British thermal unit, which is the quantity of heat
required to raise one pound avoirdupois of pure water from 58.5 degrees
Fahrenheit to 59.5 degrees Fahrenheit at a constant pressure of 14.73 pounds per
square inch absolute.
d."Component" shall mean those hydrocarbon and non- hydrocarbon molecular
constituents which are definable by industry standards and procedures. Such
Components as used in this Agreement
shall be:


N2 - Nitrogen
CO2 - Carbon Dioxide
H2S - Hydrogen Sulfide
C1 - Methane
C2 - Ethane
C3 - Propane
iC4 - Iso-butane
nC4 - Normal Butane
iC5 - Iso-pentane
nC5 - Normal Pentane
C6+ - Hexanes and Heavier Compounds
e."Contract Area" shall mean that area as described or outlined on Exhibit A
which is attached hereto and made a part hereof for all purposes, but
specifically excludes Producer’s and/or its Affiliates’ leasehold interests
owned immediately prior to the Effective Date within the Contract Area but not
listed on Exhibit A.


2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




f."CPI Adjustment" shall mean that percentage equal to the
percentage increase between:
(i) the seasonally unadjusted consumer Price Index for Urban Wage Earners and
Clerical Workers (all items), U.S. city Average (1982-84 =100), as published by
the U.S. Department of Labor, Bureau of Labor Statistics ("CPI-W") for the month
of December of the second year prior to the Escalation Date; and
(ii) the seasonally unadjusted CPI-W for the month of December immediately
preceding the Escalation Date.
g.“Crestwood Offload Point” shall mean the interconnect between Third Party
Gatherer's central delivery point and Gatherer’s Gathering System, as described
on Exhibit C. With regard to the Subject Gas produced from the Village Creek
Pad, the Crestwood Offload Point is not and will not be deemed to be a Receipt
Point on Gatherer's Gathering System.
h."Day" shall mean a period of twenty-four (24) consecutive hours beginning and
ending at seven o'clock a.m. Central Standard Time.
i."Dedicated Properties" shall mean (i) Producer’s and/or its Affiliates’
leasehold interest as of the Effective Date within the Contract Area in and to
those certain oil, gas and/or mineral leases, as are listed on Exhibit A, and
(ii) Producer’s and/or its Affiliates’ interests within the Contract Area in and
to any new oil, gas and/or mineral lease acquired by Producer or its Affiliates
after the Effective Date, provided that any wells on lands covered by such lease
or lands pooled therewith and within the Contract Area are connected to the
Gathering System pursuant to Section 4.4.
j."Delivery Points" shall mean the point(s) of interconnect between the
Gathering System and the Transporter receiving the Gas, which point(s) are shown
on Exhibit B which is attached hereto and made a part hereof for all purposes.
k.“Effective Date” shall have the meaning set forth in Section 1(c) of the
Letter Agreement.
l."Electrical Power" shall mean the electricity consumed in the operation of,
and purchased from a utility or like entity which serves, the Gathering System
and any of the related field facilities.


3



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




m."Escalation Date" shall mean January 1, 2018 and each January 1st thereafter
during the Term.
n."Fuel and Loss" shall mean the gas volumes used or consumed in the operation
of the Gathering System, which shall include, but shall in no way be limited to,
(i) fuel used for dehydration, compression, conditioning, blending, treating, or
recompression, (ii) gas needed for line pack, (iii) gas vented during
operations, (iv) lost and unaccounted for gas, and (v) any Liquefiable
Hydrocarbons that become separated from the gas while the gas is in the
Gathering System.


o."Gas" shall mean natural gas which is owned or controlled by Producer and
producible from wells drilled on Dedicated Properties or lands pooled therewith
within the Contract Area, including casinghead gas produced with crude oil, gas
from gas wells produced in association with crude oil (associated gas), and gas
from condensate wells (non-associated gas), and shall include any inerts or
impurities contained therein.


p.“Gathering Fee” shall have the meaning set forth in Section 11.1.


q."Gathering System" shall mean, but shall in no way be limited to, the gas
gathering pipelines, fuel gas pipelines, dehydration facilities, compression
facilities, junctions, heaters, meters, separators, electric power lines,
communications cables, roads, and other related facilities and equipment,
including the rights to the lands located thereon, necessary to gather and
transport gas from the Gathering System's Receipt Point(s) to the Delivery
Point(s), from the inlet flange of the pipeline metering facility installed at
the Receipt Point(s) up to the upstream flange of the metering facility at the
Delivery Point(s), and shall include any expansion of the Gathering System as
provided in Section 4.4.


r.“GPM” shall mean gallons per thousand cubic feet.


s.“Letter Agreement” means that certain letter agreement executed by the Parties
contemporaneously with this Agreement.


t.“Lift Gas” shall mean the Gas, reserved by Producer under Section 3.2, used by
Producer for gas lift operations in the Contract Area, measured in MCFs at meter
station number TXSA 119MU Arlington Plant MU.


4



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT






u."Liquefiable Hydrocarbons" shall mean ethane, propane, iso-butanes, normal
butanes, iso-pentanes, normal pentanes, hexanes and heavier hydrocarbons, and
incidental methane, or any mixtures thereof, which may be recovered or extracted
in the Gathering System.


v."MCF" shall mean 1,000 standard cubic feet of gas.


w."MMBtu" shall mean 1,000,000 Btu's.


x."MMCF" shall mean 1,000,000 standard cubic feet of gas.


y."MMCFD" shall mean 1,000,000 standard cubic feet of gas per day.


z."Month," "billing month," "period," and "accounting period" shall mean the
period beginning at seven o'clock a.m. on the first day of a calendar month and
ending at seven o'clock a.m. on the first day of the next succeeding calendar
month.


aa."Person" means any natural person, corporation, limited liability company,
partnership, joint venture, association, cooperative, or other entity.


ab.
"psia" shall mean pounds per square inch absolute.



ac.
"psig" shall mean pounds per square inch gauge.



ad."Receipt Points" shall mean the inlet flange of Gatherer's metering
facilities located at or near each of Producer's wells located within the
Contract Area or such other point as may be mutually agreed upon by the Parties.
The Gathering System's Receipt Point(s) are listed on Exhibit B to this
Agreement which is attached hereto and made a part hereof for all purposes and
which may be amended from time to time to reflect the addition or deletion of a
Receipt Point.


ae."SCF" or "standard cubic foot of gas" shall mean the amount of Gas necessary
to fill a cubic foot of space when the Gas is at a pressure of 14.65 pounds per
square inch absolute and a temperature of 60 degrees Fahrenheit.




5



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




af.“Senior Executives” shall have the meaning set forth in Section 20.1.


ag.“Subject Gas” means the Gas other than natural gas owned by Tokyo Gas and
subject to the Tokyo Gas Gathering Agreement.


ah."Term" shall have the meaning set forth in Section 18.


ai.“Third Party Delivery Points” shall mean the points of interconnect between
the Third Party Gathering System and a Transporter, which points are described
on Exhibit C.


aj.“Third Party Gatherer” shall mean Access Midstream Partner LP.


ak.“Third Party Gatherer’s Gathering System” shall mean the gathering system
owned and operated by Third Party Gatherer.


al.“Third Party Gathering System Fuel” shall mean that gas or electricity
consumed or used in the operation of the Third Party Gatherer's Gathering
System, which includes gas consumed or used in gathering and compressing, or
treating gas on the Third Party Gatherer's Gathering System, but shall not
include lost and unaccounted for gas, or gas vented during operations.


am.“Tokyo Gas” shall mean Tokyo Gas, Co., Ltd.


an.“Tokyo Gas Gathering Agreement” shall mean that certain Amended and Restated
Gas Gathering Agreement, dated as of September 1, 2008, among Gatherer,
Quicksilver Resources Inc. and Tokyo Gas, as amended, modified or otherwise
supplemented.


ao."Total Delivered Quantities" shall have the meaning set forth in Section
10.1.


ap."Transporter" shall mean the receiving pipeline(s) downstream of the
Gathering System into which the Subject Gas gathered hereunder is to be
delivered at the Delivery Point(s).


aq.“Village Creek Gas Lift Facility” shall have the meaning set forth in Section
25.5.


6



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT






ar.“Village Creek Lift Gas” shall have the meaning set forth in Section 25.5.


as.“Village Creek Pad” shall mean Producer’s wells located on the pad depicted
on Exhibit A as further described in Section 25.5.


at.“Village Creek Pad Receipt Point” shall mean Third Party Gatherer's meter on
the Village Creek Pad, as further described in Section 25.2 and on Exhibit C.


au.“Village Creek Pad Volume” shall have the meaning set forth in Section 25.4.
2.
    Dedication
2.1.Subject to the terms and provisions hereof, Producer (a) dedicates the
Dedicated Properties to the Gathering System for gathering by Gatherer and (b)
commits to deliver or cause to be delivered at Gatherer’s Receipt Point(s) the
total volume of Subject Gas from wells now or hereafter drilled on the lands
covered by the Dedicated Properties (or lands pooled therewith), in each case
excluding the Subject Gas reserved or utilized by Producer in accordance with
the terms of Section 3. Any transfer by Producer of its right, title, or
interest in the Dedicated Properties or in the Subject Gas owned by Producer, or
in an oil and gas lease, fee mineral interest or other agreement, interest or
right which creates or gives rise to Producer’s interest in the Subject Gas
owned by Producer, to a third party, whether by farmout, contract, or otherwise,
shall be subject to this Agreement. In addition, Producer will notify any person
to whom Producer transfers all or a portion of its right, title, or interest in
or out of the Dedicated Properties or the Subject Gas owned by Producer that
such Dedicated Properties, and the Subject Gas owned by Producer located under
the lands covered by such Dedicated Properties is dedicated pursuant to the
terms of this Agreement to be gathered by Gatherer. Producer will notify
Gatherer of any such transfer within 10 days of the effective date. Failure of
Producer to comply with the foregoing shall not affect Gatherer’s rights herein
or the dedication being binding on successors or assignees.
2.2.Gas shall be delivered to the Receipt Point(s) after standard mechanical
separation by Producer for the removal of free water and free liquid
hydrocarbons, but shall not otherwise be processed by Producer for the removal
of Liquefiable Hydrocarbons.


7



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




2.3.    Gatherer agrees that subject to the provisions hereof, it will receive
the Subject Gas from the Receipt Point(s), and will cause the redelivery of such
Subject Gas, less Producer’s pro rata share of Fuel and Loss, to Producer or
Producer's Transporter at the Delivery Point(s).


2.4.    To the extent Producer acquires any additional leasehold interests
within the Contract Area that are subject to an existing services contract with
Gatherer, such interests shall remain subject to such contract until the
expiration or termination of such contract unless Producer and Gatherer mutually
agree to a release under the terms of such contract and dedicate and commit the
interests to this Agreement. To the extent Producer acquires any additional
leasehold interests within the Contract Area that are subject to an existing
dedication, such interests shall not be subject to this Agreement for so long as
the prior dedication remains in effect without Producer exercising any extension
rights or entering into an agreement to extend the duration of the prior
dedication.


2.5.    Producer hereby represents and warrants to Gatherer, the following: (i)
Exhibit A contains true, accurate, and complete descriptions of all oil, gas
and/or mineral leases within the Contract Area acquired from QRI pursuant to the
terms to Asset Purchase Agreement and owned by Producer or its Affiliates as of
the Effective Date, which are dedicated and committed to the Gathering System as
of the Effective Date; and (ii) Producer or its Affiliates have the right to
dedicate and commit such oil, gas and/or minerals leases to the Gathering
System. To the extent that Producer did acquire from QRI pursuant to the Asset
Purchase Agreement oil, gas and/or mineral leases within the Contract Area which
have been omitted from Exhibit A, such oil, gas and/or mineral leases shall be
deemed to be included on Exhibit A and the Parties shall promptly amend Exhibit
A to add such omitted oil, gas and/or mineral leases. Such amendments to Exhibit
A shall be Gatherer’s sole and exclusive remedy for Producer’s breach of any
representation or warranty in this Section 2.5.


2.6    Either Party may record a mutually agreeable form of memorandum of this
Agreement in the official public records of the counties located within the
Contract Area.


3.
    Reservations of Parties
3.1.Producer reserves all liquid hydrocarbons, oil, or condensate removed by
Producer by means of mechanical gas-liquid separators (including heater-


8



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




treaters), drips, and/or lines from the Gas prior to delivery to Gatherer. If
mechanical cooling is performed by Producer to meet the temperature
specifications of this Agreement, Producer shall not reduce the temperature of
the Gas below 60 degrees Fahrenheit.
3.2.Producer reserves all Gas that may be required for cycling, repressuring,
pressure maintenance, and gas lift operations with respect to gas reservoirs on
the premises committed hereunder; provided, however, that the Gas used in such
operations shall be subject to the terms of this Agreement (to the extent that
such Gas can be economically saved) and delivered to Gatherer following the
cessation of such operations.
3.3.Producer reserves that amount of Gas which is required for above ground
development and operation within the Contract Area.
3.4.Producer expressly reserves the right to deliver or furnish to Producer's
lessor such Gas as required to satisfy the terms of Producer's oil and gas
leases.
4.
    Receipt Point(s) and Delivery Point(s)
4.1.Producer shall be responsible for all arrangements and, at its own expense,
shall construct, equip, maintain, and operate all facilities (including, but not
limited to, all necessary separation, dehydration, and/or compression
equipment), necessary to deliver the Gas to Gatherer at the Receipt Point(s) at
such pressure as is required and sufficient to enter the Gathering System, but
not to exceed 1,200 psig.
4.2.Subject to the then current operating conditions on the Gathering System,
outages or restrictions due to maintenance or force majeure, or any interruption
permitted under this Agreement, Gatherer will use commercially reasonable
efforts to operate its central compression facility(ies) existing as of the
Effective Date to maximize volumes across its Gathering System. If, in addition
to the foregoing, Gatherer has available compression capacity, it will use
commercially reasonable efforts to provide optimal Receipt Point(s) pressure
service to Producer, including in response to any written request(s) made by
Producer to Gatherer, and other third parties on the Gathering System on a not
unduly discriminatory basis. In the event Gatherer desires to remove any
compression unit(s) existing as of the Effective Date before the tenth
anniversary of the Effective Date, Gatherer shall obtain Producer’s consent,
which consent shall not to be unreasonably delayed or withheld, before removing
such compression unit(s). For the avoidance of doubt, Gatherer acknowledges and
agrees that it shall not be unreasonable if Producer


9



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




withholds consent because it would adversely impact current operations, or if
Producer conditions its consent on the requirement that Gatherer add back
compression in the future if Producer’s drilling or development plans so
require.
4.3.Subject to Sections 4.1 and 5.1, at any time during the term of this
Agreement, Producer may request that the Parties enter into negotiations to add
compression to the Gathering System to reduce or maintain the pressure at which
Producer must enter the Gathering System and to determine the mutually agreeable
commercial terms and conditions under which Gatherer would install and operate
such additional compression, and Gatherer and Producer agree to participate
fully and reasonably in such negotiations.


4.4.Gatherer, at Producer's expense, shall (i) install, construct and equip all
meters and facilities necessary to measure the Gas at the Receipt Point(s) and
(ii) secure any right-of-way, easements, and permits as are necessary and
appropriate to construct, operate, maintain and access such facilities.
Gatherer, at its own expense, shall thereafter maintain and operate such
facilities throughout the Term of this Agreement.
4.5.If Producer acquires additional mineral interests or oil, gas and/or mineral
leases within the Contract Area, Producer shall notify Gatherer with any
proposed reasonable supporting documentation (including the location of any
existing or proposed well(s)) sufficient for Gatherer to evaluate whether
building an expansion of the Gathering System to any existing or proposed well
on such new mineral or leasehold interests would be economic pursuant to the fee
structure set forth in this Agreement. Gatherer, in its sole and absolute
discretion, may decline to construct any Gathering System expansion to connect
the Gathering System to any wells located on lands covered by such new mineral
or leasehold interests or lands pooled therewith. Within sixty (60) Days after
receiving notice (or, if later, reasonable supporting documentation) from
Producer, Gatherer may either elect to construct the expansion pursuant to the
fee structure set forth in this Agreement or propose an alternative fee
structure that Gatherer deems economic. If Gatherer elects to construct the
expansion pursuant to the fee structure set forth in this Agreement, Gatherer
shall complete such expansion and be ready to accept Subject Gas as follows: (a)
for an expansion requiring two (2) or fewer miles to connect the well(s) to the
Gathering System, no later than one hundred and twenty (120) days; and (b) for
all other expansions, as soon as reasonably practicable using diligent efforts;
provided that the foregoing time periods in (a) and (b) shall be extended
day-for-day for the duration of any events of force majeure affecting Gatherer’s
performance, after receiving notice (or, if later, reasonable supporting


10



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




documentation) from Producer. In the event such expansion is not completed and
accepting Subject Gas within such time period, the affected new mineral or
leasehold interest and land pooled therewith (but excluding any Dedicated
Properties already connected to Gatherer’s System) shall, at Producer’s election
by written notice to Gatherer delivered within five (5) days following such
period of time, no longer be Dedicated Properties hereunder or subject to this
Agreement in any manner whatsoever. If Gatherer proposes an alternative fee
structure, then Producer may elect in its sole and absolute discretion to either
(i) construct the connection to the Gathering System at Producer’s sole cost and
expense, (ii) amend this Agreement to provide for the alternative fee structure
proposed by Gatherer, in which case Gatherer shall construct the connection; or
(iii) not connect such leasehold interests the Gathering System. If Gatherer
elects to not connect, then the new mineral or leasehold interest and land
pooled therewith (but excluding any Dedicated Properties already connected to
Gatherer’s System) shall no longer be Dedicated Properties hereunder or subject
to this Agreement in any manner whatsoever. If Producer elects to build the
connection itself, such Gathering System expansion must meet all of Gatherer's
specifications, and Gatherer will be responsible for the meter station and
connection to the existing Gathering System. Gatherer may, at its election, but
only within two years (2) of the initial delivery of production from the
connection to the Gathering System, acquire the ownership of the connecting
facilities installed by Producer by reimbursing Producer for the actual cost
with no allowance for inflation or depreciation. In such event, Producer agrees
to execute all assignments or contracts deemed reasonably necessary to
accomplish the transfer to Gatherer of title to the Gathering System expansion,
including rights-of-way and easements, on an “as is, where is” basis and with
other terms and conditions customary for the purchase and sale of midstream
assets within the Contract Area.
4.6.Gatherer hereby agrees to deliver the Subject Gas to Producer or Producer's
nominated Transporter, less Producer's pro rata share of Fuel and Loss, at the
Delivery Point(s). The Subject Gas shall be deemed to have been delivered to
Producer or to the Transporter on Producer’s behalf at the Delivery Point(s),
and to have passed through the Delivery Point(s), when the Subject Gas passes
through the upstream flange of the metering facility at the Delivery Point(s).
5.
    System Operations; Imbalances
5.1. Gatherer shall retain full operational control of the Gathering System and
shall at all times be entitled to schedule deliveries and to operate its
facilities in a manner consistent with safe and prudent operating practices
under the conditions which may exist from time to time. Accordingly, Gatherer
may interrupt


11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




the gathering of the Subject Gas as necessary to test, alter, modify, enlarge,
expand, maintain or repair any facility or property comprising any part of or
appurtenant to the Gathering System; provided, however, during the time period
during such interruption, Producer may dispose of the Subject Gas as it see fit
and, if such interruption continues for a period of one hundred twenty (120)
consecutive days, extended day-for-day for the duration of any events of force
majeure, Producer shall have the option, exercised solely at its discretion, to
permanently release the Subject Gas produced from the affected well(s) by
providing to Gatherer thirty (30) days' advance written notice, other than to
the extent that prior to the expiration of such notice interruptions have
ceased. It is understood and agreed by the Parties that in order for Gatherer to
maintain efficiency in the Gathering System, it will be necessary to maintain a
uniform rate of flow of the Gas to the Gathering System from all sources during
each twenty-four (24) hour period. Therefore, Producer agrees that it will
cooperate with Gatherer in regulating the flow rate of the Gas and in
establishing a producing schedule to deliver on a commercially reasonable basis
the Gas at a uniform and continuous flow rate. In the event that Gatherer enters
into an operational balancing agreement with Producer's Transporter, Producer
hereby agrees to be bound by the terms set forth therein.
5.2.It is acknowledged that, because of dispatching and other causes, certain
imbalances may occur between the MMBtu's of the Subject Gas delivered hereunder
by Gatherer to or for the account of Producer at the Delivery Point(s) and the
MMBtu's of the Subject Gas received from or on behalf of Producer at the Receipt
Point(s). Such imbalances, if any, shall be eliminated as soon as practical
after each such occurrence; provided, however, Gatherer shall not be required to
eliminate any imbalance during any month in which the value of the Subject Gas
received or delivered, as reasonably determined by Gatherer, is not
representative of the market value of natural gas when the imbalance occurred.
Any imbalance remaining following the termination of this Agreement shall be
eliminated during the Month following the Month in which termination occurs or
as soon as practicable thereafter. Producer authorizes the operator of each of
Producer’s wells to be its agent for the purpose of providing Gatherer with
instructions to adjust allocations of the Subject Gas attributable to that well
for gas balancing purposes. Producer represents that it has the right to make
any such adjustments and that such adjustments are correct. Gatherer may adjust
the Subject Gas allocated to that well in accordance with these instructions but
Gatherer is not obligated to do so at any time. Gatherer shall notify Producer
of any such allocation change implemented by Gatherer at Producer's operator's
instructions.
5.3.The Parties acknowledge that the Gathering System is connected to the
facilities of Transporter and, as a result, Gatherer shall be, from time to
time,


12



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




subject to certain requirements imposed by Transporter. Accordingly, Gatherer
shall have the right under this Agreement to require Producer to comply with the
pipeline requirements of Transporter. PRODUCER AGREES TO INDEMNIFY, DEFEND, AND
HOLD GATHERER HARMLESS FROM PRODUCER'S FAILURE TO COMPLY WITH TRANSPORTER'S
REQUIREMENTS.
6.
    Quantity; Nominations and Dispatching
6.1.The Parties acknowledge and agree that natural gas (including Gas) which is
owned by Tokyo Gas is subject to the Tokyo Gas Gathering and Processing
Agreement and may be delivered to Gatherer by Producer pursuant to a joint
operating agreement between Producer and Tokyo Gas.
6.2.Subject to Gathering System capacity, Gatherer shall gather that volume of
the Subject Gas legally allowed to be produced which is attributable to the
interest owned or controlled by Producer in wells drilled on lands within the
Contract Area or lands pooled therewith; provided, Producer or Producer's
Transporter or nominee will accept the Subject Gas redelivered on Producer's
behalf at the Delivery Point(s). Gatherer may, from time to time, find it
necessary to shut off entirely or restrict the flow of gas to the Gathering
System notwithstanding anything herein to the contrary and, in such event,
Gatherer shall not be liable to Producer for the resulting effect thereof;
provided, however, during the time period during such shut off or restriction,
Producer may dispose of the Subject Gas as it see fit and, if such shut off or
restriction continues for a period of ninety (90) consecutive days, extended
day-for-day for the duration of events of force majeure affecting Gatherer’s
performance, then the Subject Gas produced from the affected well(s) shall, at
Producer’s election by no less than thirty days’ prior written notice to
Gatherer, no longer be Dedicated Properties hereunder or subject to this
Agreement in any manner whatsoever unless Gatherer has remedied the cause of
such shut off or restriction prior to the date set forth in Producer’s notice.
Gatherer shall provide Producer reasonable prior notice of any shut down due to
routine maintenance and shall prudently work to minimize the amount of such
downtime.
6.3.Producer shall make all nominations to Transporter in accordance with
Transporter's nomination procedures, and shall make any and all other
arrangements necessary for Transporter to receive the Subject Gas at the
Delivery Point(s). Producer shall nominate to Gatherer in writing, not less than
three (3) business Days prior to the first day of each Month during the term of
the Agreement, the daily quantity of the Subject Gas and Gas owned by Tokyo Gas
(expressed in MCF's and MMBtu's) that Producer shall deliver to Gatherer at the
Receipt Point(s) for gathering during such Month and that Producer or Producer's
Transporter


13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




or nominee shall accept at the Delivery Point(s). The Parties acknowledge and
agree that the Gas owned by Tokyo Gas shall be delivered to Gatherer by
Producer, but shall be gathered by Gatherer pursuant to the Tokyo Gas Gathering
Agreement. As between Producer and Gatherer, Producer shall be solely
responsible for imbalances, penalties, cash-out payments, or other consequences
of any failure to submit timely and proper nominations in accordance with the
requirements of the Transporter or the failure to deliver or receive quantities
of the Subject Gas in accordance with said nominations.
6.3.Gatherer and Producer shall designate a dispatcher(s) who shall be
continuously on call for nomination purposes, and shall notify each other in
writing of such dispatcher(s) and their telephone number(s).
6.4.Producer's dispatcher shall notify Gatherer's dispatcher(s) in advance of
any anticipated decrease in delivery rate below the daily nominated quantity.
Producer's dispatcher(s) must obtain the prior written approval from Gatherer's
dispatcher(s) for any delivery rate in excess of the daily quantity rate.
Gatherer's dispatcher(s) shall notify Producer's dispatcher(s) of any
anticipated inability to receive the Gas at a delivery rate less than (a) the
daily nominated quantity rate; or (b) a previously orally authorized delivery
rate in excess of the daily nominated quantity rate.
6.5.The quantity of Gas delivered by Producer at each Receipt Point hereunder
during a Month shall be determined in accordance with the allocation procedures
set forth in Section 10 below.
6.6.Producer and Gatherer shall conduct semi-annual technical meetings at which
Producer shall provide Gatherer with estimated monthly volume forecasts,
drilling and development plans for the next twelve (12) months, and discuss
other operational matters, and at which Gatherer shall provide Producer
Gatherer’s projected maintenance and system outage schedules, Gathering System
pressures and operating constraints, and system balances for the next twelve
(12) months, and discuss other operational matters.
7.
    Quality
7.1.Gatherer shall not be obligated to receive, gather, or redeliver (as the
case may be) the Subject Gas delivered by or on behalf of Producer hereunder
that fails to meet the quality specifications of (i) the Transporter at any of
the Delivery Point(s), or (ii) the following specifications:


14



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




a.    The Subject Gas must be commercial in quality and free from any foreign
materials such as dirt, dust, iron particles, crude oil, dark condensate, free
water, and other impurities; and substances which may be injurious to pipelines
or which may interfere with the gathering, processing, transmission, or
commercial utilization of said Subject Gas;
b.    The Subject Gas shall not contain more than seven (7) pounds of water
vapor per MMCF;
c.    The Subject Gas delivered hereunder shall not exceed a temperature of one
hundred twenty (120) degrees Fahrenheit, nor have a hydrocarbon dewpoint below
forty (40) degrees Fahrenheit, at the Receipt Point(s);
d.    The Subject Gas delivered hereunder shall not contain more than:
(i) One-fourth grain of hydrogen sulfide, or five grains of total sulfur, or one
grain mercaptan per one hundred (100) cubic feet;
(ii) one part per million by volume of oxygen;
(iii) that percent by volume of carbon dioxide which would result in the failure
of the Subject Gas to meet the specifications of any Transporter at any of the
Delivery Points, but in no event more than two percent by volume;
(iv) two percent by volume of nitrogen; or
(v) three percent by volume of a combined total of inerts, including, but not
limited to, carbon dioxide and nitrogen Components.
e.    
No diluents such as carbon dioxide, air, or nitrogen shall be
added to the Subject Gas;
f.    The Subject Gas shall contain no carbon monoxide, halogens, or unsaturated
hydrocarbons, and no more than 0.1 parts per million of hydrogen; and


15



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




g.    The Subject Gas shall have a total heating value of not less than 950
Btu's nor more than 1050 Btu's per cubic foot and 2 GPM ethane and heavier
hydrocarbons.
In the event of any conflict as between specifications of a Transporter and
those above, the most stringent or restrictive specifications shall be
applicable to the Subject Gas proffered under this Agreement. With respect to
the “no water” or “hydrocarbons in liquid form” specification, Producer agrees
to operate its facilities in a prudent manner so that no water or hydrocarbons
in liquid form enters the Gathering System. In the event Gatherer receives
liquid water or hydrocarbons from Producer at any Delivery Point, in addition to
any adjustments to gas measurement that may be necessary to accurately reflect
the quantity of the Subject Gas delivered by Producer to Gatherer at such
Delivery Point, Gatherer shall have the right, if such receipts of liquid water
or hydrocarbons have not ceased within seven (7) Days after Gatherer’s written
notice to Producer, to cease taking deliveries of the Subject gas at such
Delivery Point until such time as Producer rectifies the situation.
7.2.If any of the Subject Gas delivered by Producer hereunder should fail to
meet the quality specifications set forth in Section 7.1, Gatherer may elect to
either (i) accept and gather such Subject Gas, (ii) accept, but treat and/or
condition such Subject Gas prior to gathering at an additional cost, or (iii)
refuse to accept such Subject Gas. The acceptance of the Subject Gas not meeting
the quality specifications set forth in Section 7.1 shall not be deemed a waiver
of Gatherer's right to reject such Subject Gas at any later time, and Gatherer
shall be entitled, at any time and from time to time, to decline to accept
proffered deliveries of the Subject Gas not meeting the quality specifications
set forth herein.
7.3.If Gatherer elects to accept but treat and/or condition the nonconforming
Subject Gas prior to gathering, Gatherer shall advise Producer of such election
and associated fees and costs to be charged by Gatherer. Producer shall then
have a maximum of thirty (30) days to advise Gatherer if it will treat and/or
condition such non-conforming Subject Gas and the cost associated with such
treatment. If Producer does not elect to treat and/or condition such
non-conforming Subject Gas or fails to make such election within the specified
time period, then Gatherer shall have the right to (i) proceed with gathering
such non-conforming Subject Gas and Producer shall pay to Gatherer all
associated fees and costs charged by Gatherer in connection with such actions,
or (ii) reject and release such non-conforming Subject Gas from the terms of
this Agreement.


16



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




7.4.If there is an enactment of, or change in, any law after the Effective Date
that, in Gatherer’s reasonable determination, results in a governmental
authority requiring Gatherer or Producer to hold or acquire emission allowances
or their equivalent related to the carbon dioxide content or emissions or the
greenhouse gas content or emissions attributable to Gas and/or the gathering
and/or processing of such Gas (collectively, “Producer’s GHG Emissions”), then
Gatherer will notify Producer of such enactment of, or change in, such law.
Thereafter, Producer shall use commercially reasonable efforts to provide any
required emissions allowances or their equivalents to Gatherer in a timely
manner. If Producer fails to provide such emission allowances or their
equivalents and Gatherer incurs expenses to acquire such allowances or their
equivalents in the marketplace, or incurs any out-of-pocket costs or expenses
for disposal or treating of carbon dioxide, or otherwise, or if any other
additional economic burden is placed on Gatherer in connection with or related
to Producer’s GHG Emissions, including but not limited to any tax, assessment,
or other cost or expense (collectively, “Emissions Charges”), such Emissions
Charges shall be fully the responsibility of Producer. Should Gatherer incur any
such Emissions Charges, Producer shall reimburse Gatherer for the same within
thirty (30) Days of receipt of an invoice along with reasonable supporting
documentation. If carbon dioxide is sold by Gatherer on behalf of Producer, then
the proceeds, net of Emissions Charges, taxes, and costs and expenses of such
sale, shall be paid to Producer or deducted from amounts owed by Producer
pursuant to this Agreement. Notwithstanding the foregoing, should any such
enactment of, or change in, law require Gatherer to construct new facilities or
to modify any part of the Gathering System or the Plant under this Section 7.4,
the Parties shall negotiate in good faith and use commercially reasonable
efforts to agree on the most cost effective method of constructing or modifying
such facilities
8.
    Tests
8.1.Producer and Gatherer do hereby agree as follows:
a.    Gatherer shall procure or cause to be procured a sample of the Subject Gas
at each Receipt Point and Delivery Point, respectively, and analyze the samples
by chromatographic analysis to determine the Component content (mole percent),
specific gravity, and the Btu content thereof.
b.    Tests provided for in Subparagraphs (a) of this Section 8.1 shall be made
by Gatherer using its own equipment or by an independent testing service.
Samples will be taken at each Gathering System Delivery Point


17



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




according to the monthly average daily flow capabilities of such Gathering
System Delivery Point as follows: Gathering System Delivery Point(s) that
average 5,000 Mcf per day and higher shall be sampled monthly; Gathering System
Delivery Points that average between 4,999 Mcf and 1,000 Mcf per day shall be
sampled quarterly; and Gathering System Points of Delivery that average below
1,000 Mcf per day shall be tested semi-annually or more often as Gatherer deems
necessary. All such tests shall be made in accordance with approved engineering
practices. Representatives of Producer shall be entitled to witness such tests,
and Producer shall give advance written notice to Gatherer in the event that it
exercises such right.
8.2.Physical constants required for making calculations hereunder shall
be taken from the Gas Processors Association Physical Constants Publication No.
2145-03 (as amended from time to time). Physical constants for the hexanes and
heavier hydrocarbons portion of hydrocarbon mixtures shall be assumed tobe the
same as the physical constants for hexane. The heat content per gallon of each
liquid hydrocarbon Component shall be determined by multiplying the cubic feet
per gallon of such liquid hydrocarbon Component by the heat content per cubic
foot thereof.


9.
    Measurement and Meter Testing
9.1.The unit of volume for measurement of Gas delivered hereunder shall be one
thousand (1,000) cubic feet of Gas (or MCF) at a base temperature of 60 degrees
Fahrenheit and at an absolute pressure of 14.65 psia and saturated with water
vapor. All fundamental constants, observations, records, and procedures involved
in determining the quantity of Gas delivered hereunder shall be in accordance
with the standards prescribed in Report Nos. 3 and 8, of the American Gas
Association, as amended or supplemented from time to time, respectively. It is
agreed that for the purpose of measurement and computations hereunder, the
atmospheric pressure shall be assumed to be 14.65 psia regardless of the
atmospheric pressure at which the Gas is measured and that the Gas obeys the
Ideal Gas Laws as to variations of volume with pressure and specific gravity,
including the deviation from Boyle's law, and shall all be made by Gatherer in
accordance with applicable rules, regulations, and orders. It is also agreed
that Gatherer may apply a uniform correction factor for water vapor if Gatherer
deems necessary in its sole and absolute discretion.
9.2.Gatherer shall install, maintain, and operate, or cause to be maintained and
operated, a measuring station located at each Receipt Point and Delivery Point.
Said measuring station(s) shall be so equipped with orifice meters, recording
gauges,


18



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




or other types of meter or meters of standard make and design commonly
acceptable in the industry, and of suitable size and design, as to accomplish
the accurate measurement of the Subject Gas delivered hereunder. The changing
and integration of the charts (if utilized for measurement purposes hereunder)
and calibrating and adjusting of meters shall be done by Gatherer. Gatherer
shall have the right to utilize electronic gas measuring equipment should it so
desire.
9.3.Producer may, at its option and expense, install check meters for checking
Gatherer's metering equipment at each Receipt Point; and the same shall be so
installed as not to interfere with the operation of the Gathering System.
9.4.The temperature of the Subject Gas flowing through the meter shall be
determined by the continuous use of a recording thermometer or device installed
by Gatherer, so that it will properly record the temperature of the Subject Gas
flowing through the meter.
9.5.The specific gravity of the Subject Gas flowing through the meter shall be
determined by methods commonly accepted in the industry. Specific gravities so
determined will be used in calculating the Subject Gas deliveries until the next
specific gravity test is made.
9.6.Each Party shall have the right to be present at the time of any
installation, reading, sampling, cleaning, changing, repair, inspection,
testing, calibration, or adjustment done in connection with the other Party's
measuring equipment used in measuring deliveries hereunder. The records from
such measuring equipment shall remain the property of their owner, but upon
request, each will submit to the other its records and charts, together with
calculations therefrom subject to return within thirty (30) days after receipt
thereof. If meters utilizing charts are used to measure the Subject Gas
hereunder, then the charts shall be kept on file for a period of two (2) years,
or such longer period as may be required by law. In addition, any other
measurement data shall also be kept for the same time period. Each Party, during
the first production month, and after that at least semi-annually, or more often
if necessary, shall calibrate the meters and instruments installed by it or
cause the same to be calibrated. Gatherer shall give Producer ten (10) days
notice in advance of such tests so that the latter may, at its election, be
present in person or by its representative to observe adjustments, if any are
made.
9.7.    If the metering equipment is found to be inaccurate by two percent (2%)
or more, registration thereof and any payment based upon such registration shall
be corrected at the rate of such inaccuracy for any period of inaccuracy which
is definitely known or agreed upon, or if not known or agreed upon, then for a
period


19



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




extending back one-half of the time elapsed since the last day of the
calibration. Unless conclusively determined that Gatherer's measurement
equipment is inaccurate by two percent (2%) or more, Gatherer's measurement
shall be deemed to be correct for all purposes hereunder, and no adjustment
shall be made to the previous volumes. Following any test, any metering
equipment found to be inaccurate to any degree shall be adjusted immediately to
measure accurately. If for any reason any meter is out of service or out of
repair so that the quantity of the Subject Gas delivered through such meter
cannot be ascertained or computed from the readings thereof, the quantity of the
Subject Gas so delivered during such period shall be estimated and agreed upon
by the Parties hereto upon the basis of the best available data using the first
of the following methods which is feasible:
a.    
By using the registration of any check measuring equipment
of Producer, if installed and registering accurately;
b.    
By correcting the error if the percentage of error is
ascertainable by calibration, test, or mathematical calculation; or
c.    
By estimating the quantity of deliveries during preceding

periods under similar conditions when the meter was registering
accurately.
9.8.If Producer shall notify Gatherer, or if Gatherer shall notify Producer, at
any time that a special test of any Receipt Point meter is desired, the Parties
shall cooperate to secure an immediate verification of the accuracy of such
meter and joint observation of any adjustments. All tests of Gatherer's
measuring equipment at any Receipt Point shall be made at Gatherer's expense,
except that Producer shall bear the expense of tests made at its request if the
inaccuracy found is less than two percent (2%). Expense as used in this Section
9.8 shall be limited to actual out-of-pocket costs of Gatherer as the result of
testing and shall not include any costs incurred by Producer as the result of
witnessing said testing.
9.9.If during any month less than 1,000 MCF of Gas is delivered to a Receipt
Point, (except for reasons of Force Majeure), then Gatherer shall charge a meter


20



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




fee applicable to any such Receipt Point equal to (***). Such fee shall be
invoiced to Producer and payable thirty (30) days after receipt of such invoice.
9.10.The Parties hereto recognize and acknowledge that technological advances
may occur over the term of this Agreement which may render certain measurement
devices obsolete, or less accurate, or less efficient than that which may be
available. In such event, Gatherer may, with Producer's approval, substitute or
utilize such available measurement equipment in lieu of any measurement
equipment described above in this Section 9.
9.11.If for any reason the Subject Gas is delivered to Gatherer at a Receipt
Point with pulsations that affect the accuracy of the measurement, Producer
shall be responsible for installing necessary pulsation dampeners, or other
devices, to eliminate or reduce the pulsations to a reasonably acceptable level
determined by Gatherer
10.
    Allocation of Gains, Fuel and Loss
10.1.Gatherer shall use general industry care in transporting the Subject Gas
from the Receipt Point(s) to the Delivery Point(s) for Producer's account or
sale. However, the Parties understand and agree that certain volumetric gains
and losses in the Subject Gas will occur and shall be shared by and among
Producer and other third parties whose gas is transported by Gatherer, in the
proportion that the gas of each Person who delivers gas into the Gathering
System bears to the total gas received at the respective Receipt Point. In
determining the quantity of the Subject Gas delivered by Producer at each
Receipt Point hereunder during a Month, Gatherer shall allocate to Producer at
each such Receipt Point a quantity of gas equal to (a) a percentage of the total
quantities (expressed in MMBtu's) reported for such Month by the Transporter at
the Delivery Point(s) (the "Total Delivered Quantities") equal to 100% of such
Total Delivered Quantities times a fraction, the numerator of which is the
number of MMBtu's of the Subject Gas delivered by Producer during such Month at
said Receipt Point, and the denominator of which is the number of MMBtu's of all
gas delivered into the Gathering System from all receipt points, minus (b)
Producer's applicable Fuel and Loss. In making the determinations under this
Section 10, Gatherer may rely on, and shall be fully protected in relying on,
any determination, report or statement received by Gatherer from any operator of
a well regarding the number of MMBtus delivered from such well into the
Gathering System at any receipt point on the Gathering System.
10.2.Producer's pro rata share of such Fuel and Loss shall equal the product of
the total Fuel and Loss utilized, consumed or incurred by the Gathering


21



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




System, multiplied by a fraction, the numerator of which is Producer's MMBtu's
of the Subject Gas metered into the Gathering System at the Receipt Point(s) and
the denominator of which is the total number of MMBtu's of gas metered into the
Gathering System upstream of the Receipt Point(s).
10.3.Electrical Power is utilized in the operation of the Gathering System
(including Electrical Power used for dehydration, compression, conditioning,
blending, treating, or recompression), and Producer's pro rata share shall equal
the product of the total dollar amount paid for such Electrical Power multiplied
by a fraction, the numerator of which is the number of Producer's MMBtu's of the
Subject Gas metered into the Gathering System upstream of the Receipt Point(s)
and the denominator of which is the total number of MMBtu's of gas metered into
the Gathering System upstream of the Receipt Point(s), to be invoiced to
Producer and paid to Gatherer in accordance with Section 12 below. Producer
reserves the right to participate in the selection of Electrical Power suppliers
but Gatherer is entitled to make the final decisions on such selections.
11.
    Fees
11.1.Producer shall pay to Gatherer a rate equal to (***) per MCF of the Subject
Gas received by Gatherer and metered at the Receipt Point(s), subject to
adjustment as provided in Section 11.3 (such rate, as so adjusted, the
"Gathering Fee"). Notwithstanding the foregoing, the Gathering Fee for the
Village Creek Pad Volumes shall be (***) per each MCF, subject to adjustment as
provided in Section 11.3. In addition to the Gathering Fee, Producer shall pay
on each MCF of the Subject Gas received by Gatherer and metered at the Receipt
Point(s) an additional rate equal to (***) of the published (***) Index (as
published on an MMBtu basis).


11.2.Producer shall pay to Gatherer (***) per MCF of Lift Gas redelivered to
Producer pursuant to Lift Gas systems in existence as of the Effective Date,
subject to adjustment as provided in Section 11.3 (such rate, as so adjusted,
the "Lift Gas Fee").


11.3.On each Escalation Date, the Gathering Fee and the Lift Gas Fee will
increase by a percentage equal to the CPI Adjustment.


11.4.Subject to Section 11.5, Gatherer shall have the Exclusive Right to provide
Producer's gas lift needs for the remaining Term of the Agreement. As used
herein, the term “Exclusive Right" is defined to mean that (i) Gatherer


22



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




shall be the exclusive provider of gas lift services to Producer at the existing
and any future points delivered into Producer's existing and future gas lift
systems, and (ii) Producer shall negotiate with no other party and deal
exclusively with Gatherer to potentially provide any alternative gas lift method
which could eliminate or materially alter the then existing manner in which
Gatherer supplies lift gas to Producer at existing and future wells. If Gatherer
elects (other than as a result of force majeure) to discontinue deliveries of
lift gas or fails to provide lift gas at a pressure of 800 psig or higher for a
period of thirty (30) consecutive days or longer, Producer shall have the
option, exercised solely at its discretion, by providing written notice to
Gatherer to terminate Gatherer’s Exclusive Right with respect to the affected
points of delivery


11.5.If Producer has Lift Gas needs that require the construction of a new gas
lift system within the Contract Area, Producer shall notify Gatherer with any
proposed reasonable supporting documentation (including the location of any
existing or proposed well(s)) sufficient for Gatherer to evaluate whether
building of a new gas lift system to any existing or proposed well would be
economic pursuant to the fee structure set forth in this Agreement. Gatherer, in
its sole and absolute discretion, may decline to construct any new gas lift
system. Within sixty (60) Days after receiving notice (or, if later, reasonable
supporting documentation) from Producer, Gatherer shall notify Producer whether
or not it elects to construct such new gas lift system pursuant to the fee
structure set forth in this Agreement. If Gatherer elects to construct the new
gas lift system, such construction shall be completed and functioning as soon as
reasonably practicable subject to force majeure affecting Gatherer’s
performance, after receiving notice (or, if later, reasonable supporting
documentation) from Producer (the “Gas Lift Construction Period”). In the event
either Gatherer elects not to construct the new gas lift system or elects to
build such construction, but it is not completed and functioning within the Gas
Lift Construction Period, Producer shall have the right to cause the proposed
Lift Gas needs to be provided as it sees fit, by a third party or otherwise.


11.6.Section 11.4 and Section 11.5 are not intended to hinder Producer from
alternative non gas lift methods (including, but not limited to, plungers or
other similar lifting technologies) at any individual well (including each such
well for which there is no gas lift pipeline connection as of the date hereof),
where such lift gas being provided or to be provided, as applicable, by Gatherer
is not or will not be adequate at such particular well to provide Producer's
lift requirements. Producer shall retain sole discretion in the deployment of
these


23



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




alternative non gas lift techniques; provided in the event that Producer employs
such artificial non gas lift techniques on a well, it will notify Gatherer
within a commercially reasonable time frame.
12.
    Accounting, Payments and Credit Assurances
12.1.Producer shall furnish to Gatherer on or before the first day of each month
a report or statement disclosing information necessary to enable Gatherer to
determine the percentage of gas delivered at each Receipt Point that is owned by
Producer and the percentage of gas delivered at each Receipt Point that is owned
by any other working interest owner for which Producer delivered gas to the
Gathering System (and each such working interest owner’s respective percentage
of such gas) related to the preceding month. Gatherer shall furnish to Producer
on or before the twenty-fifth (25th) day of each month a report or statement
disclosing information necessary to enable Producer to make reasonable and
accurate statistical and accounting entries upon its books concerning all phases
of this Agreement related to the preceding month, including any statement of the
Subject Gas delivered for Producer's account to its Transporter, the total
volume of the Subject Gas in MCF and in MMBtu measured at the Receipt Point(s),
Producer's pro rata share of Fuel and Loss and the cost billed to Gatherer for
Electrical Power, if any, and the amounts due Gatherer for the services provided
hereunder. Producer shall remit the amounts due Gatherer hereunder within thirty
(30) days after the receipt of Gatherer's statement. PRODUCER SHALL INDEMNIFY
AND HOLD GATHERER HARMLESS FROM ANY AND ALL CHARGES, PENALTIES, COSTS AND
EXPENSES OF WHATEVER KIND OR NATURE ARISING FROM PRODUCER'S FAILURE TO PAY SUCH
PAYMENTS, INCLUDING COSTS AND EXPENSES OF ANY LITIGATION AND REASONABLE
ATTORNEYS' FEES ASSOCIATED THEREWITH. Unpaid amounts due hereunder shall accrue
interest at the lesser of a rate equal (***), until the balance is paid in full.
12.2.Each Party shall have the right during reasonable hours to examine books,
records, charts, and original test data of the other Party to the extent
necessary to verify the accuracy of any statement, charge, credit, computation,
test, or delivery made pursuant to any provision hereof. If any such examination
reveals any inaccuracy in any such statement, charge, credit, computation, test,
or delivery, the necessary adjustment shall be promptly made without interest or
penalty. Neither Party will have any right to recoup or recover prior
overpayments or under payments that result from error that occur in spite of
good faith performance if the amounts involved do not exceed fifty dollars
($50.00) per month per Receipt Point.


24



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




12.3.Producer shall be responsible for the payment of all royalties due on the
Gas. Producer shall indemnify and hold Gatherer harmless from any and all
claims, actions, causes of action, damages, liability, or obligations arising
out of or in any way related to the payment of the lessor's royalty or any other
burden or encumbrance affecting the Gas.
12.4.Notwithstanding any change in ownership of Producer's properties, Gatherer
shall never be required to make payments or to give notices required under the
provisions of this Agreement to more than one party.
12.5.All accounting records and documents directly related to this Agreement
prepared by any Party hereto shall be retained for a period of not less than two
years following the end of the calendar year of their origination. The Parties
further agree that all matters relating to the accounting hereunder for any
calendar year shall be considered correct and not subject to further audit or
legal challenge after two years following the end of the calendar year.
12.6.Producer creditworthiness requirements shall be substantially similar to
those requirements set forth below:


a.
Producer will be deemed creditworthy: (i) during a period in which Producer does
not have long-term secured debt securities rated by S&P and Moody’s, then if
according to the most recent of (y) Producer’s audited annual financial
statements, or (z) Producer’s quarterly financial statements, (A) its current
ratio (dividing current assets (which shall include available borrowings under
its credit facility and undrawn equity committed by its equity holders) by
current liabilities) is (***) or higher and (B) its leverage ratio as determined
using the methodology required by its bank group is at least (***) below its
then-current bank group covenant but in no event greater than (***); or (ii)
otherwise, if its long-term unsecured debt securities are rated at least BB- by
Standard & Poor's Corporation ("S&P") and at least Ba3 by Moody's Investor
Service ("Moody's"); provided, however, that if the Producer's rating is at BB-
or Ba3 and the short-term or long-term outlook is negative, Gatherer may require
further analysis. Producer shall provide its most recent audited financial
statements on the Effective Date and, in the event Producer does not have
long-term unsecured debt securities rated by S&P and Moody’s, then Producer must
also provide Gatherer audited annual financial statements on an annual basis and
unaudited quarterly financial statements on a quarterly basis.





25



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




b.
    If Producer does not meet the criteria described above, then Producer may
request that Gatherer evaluate its creditworthiness based upon the level of
service requested relative to the Producer's current and future ability to meet
its obligations. Further, if Producer's creditworthiness does not meet any of
the foregoing criteria, Producer will be considered creditworthy if Producer
maintains and delivers to Gatherer an irrevocable guaranty of payment in form
acceptable to Gatherer, or an irrevocable letter of credit from a financial
institution rated at least A- by S&P or at least A3 by Moody's, in a form
acceptable to Gatherer, in either case of the guaranty or the letter of credit
in an amount satisfactory to Gatherer, which will be equal to the total amounts
invoiced to Producer by Gatherer in the immediately preceding two (2) Months.
The obligation to maintain such credit assurance shall extend until such time as
Producer is deemed creditworthy as defined herein. Producer shall provide the
guaranty or the letter of credit within twenty (20) days of written notice by
Gatherer that such financial assurance is required.



c.
The creditworthiness requirements set forth in this Section 12.6 shall apply to
any permitted assignment (in whole or in part), and to any permitted permanent
release, as applicable, of this Agreement. Gatherer shall apply consistent
evaluation practices to all similarly situated producers to determine Producer's
financial ability to perform the payment obligations due to Gatherer.

13.
    Warranty
PRODUCER warrants the title to all the Subject Gas owned by Producer and all
components thereof which shall be delivered by Producer to Gatherer hereunder,
the right to enter into this Agreement with reference to such Subject Gas, and
that such Subject Gas owned by Producer is free from all liens and adverse
claims; and AGREES, IF NOTIFIED THEREOF BY GATHERER, TO INDEMNIFY, DEFEND AND
HOLD GATHERER HARMLESS FROM AND AGAINST ANY AND ALL SUITS, ACTIONS, LOSSES,
DEBTS, ACCOUNTS, DAMAGES, COSTS AND EXPENSES ARISING FROM OR OUT OF ANY ADVERSE
CLAIM AS TO PRODUCER'S TITLE, INCLUDING BUT NOT LIMITED TO , ANY ADVERSE CLAIMS
BROUGHT BY OR THROUGH A MINERAL INTEREST OR ROYALTY OWNER, TO OR AGAINST THE
SUBJECT GAS OWNED BY PRODUCER. Producer agrees to make settlement for all
royalties, overriding royalty interests, and/or production payments due and
payable on the Subject Gas delivered to Gatherer hereunder, any Components of
the Subject Gas extracted or saved therefrom, and the sale and disposition of
the Subject Gas and any Components thereof, all in accordance with the terms of
the leases, interests and/or agreement (including applicable


26



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




instruments of title) from which the Subject Gas delivered to Gatherer hereunder
is produced, and all amendments thereto.
Producer also represents and warrants that it has full authority to receive
payment for the sum of all of the Subject Gas delivered hereunder.
14.
    Taxes
14.1. Producer shall pay or cause to be paid all production, severance and ad
valorem taxes, assessments, and other charges levied or assessed against the Gas
gathered hereunder, and all taxes and statutory charges levied or assessed
against any of Producer's properties, facilities, or operations. Producer shall
reimburse Gatherer to the extent of any severance or other such taxes paid by
Gatherer on behalf of Producer.


14.2. Gatherer shall pay all taxes and statutory charges levied or assessed
against the Gathering System and operations concerning such system.
15.
    Indemnity and Damages
15.1.As between the Parties, and as to liability, if any, accruing to either
Party hereto or to any third party, Producer shall be solely liable for and in
control and possession of, and bear the risk of loss with respect to, the Gas
deliverable hereunder until the Gas is delivered to Gatherer at the Receipt
Point(s). Gatherer shall be solely liable for and in control and possession of,
and bear the risk of loss with respect to, the Gas after the Gas is delivered to
Gatherer at the Receipt Point(s) hereunder until the Subject Gas is delivered to
Producer or to the Transporter on Producer's behalf at the Delivery Point(s),
whereupon Producer shall again be solely liable for the Subject Gas and in
control and possession thereof and bear the risk of loss of the Subject Gas
delivered to Transporter. If Lift Gas is redelivered to Producer as provided
herein, then, in that event, Gatherer shall be solely liable for and in control
and possession of such Lift Gas from the time such Lift Gas exits the Gathering
System until redelivered to Producer, whereupon Producer shall again be in
control and possession and bear the risk of loss of such Lift Gas.
PRODUCER SHALL BE AFFORDED ACCESS TO GATHERER’S PROPERTY AND THE FACILITIES TO
THE EXTENT NECESSARY TO CARRY OUT ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, AND PRODUCER SHALL FULLY OBSERVE AND COMPLY WITH ALL OF GATHERER’S
SAFETY PRACTICES AND PROCEDURES WHILE ON THE PREMISES. PRODUCER HEREBY AGREES TO
INDEMNIFY, HOLD


27



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




HARMLESS, PROTECT, DEFEND, AND DISCHARGE GATHERER AND ITS AFFILIATED COMPANIES,
PARTNERS, SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, MANAGERS, SHAREHOLDERS,
MEMBERS, EMPLOYEES AND AGENTS FOR, FROM AND AGAINST ANY AND ALL JUDGMENTS,
EXECUTIONS, CAUSES OF ACTION, DEMANDS, RIGHTS, SUITS, DEBTS AND SUMS OF MONEY,
ACCOUNTINGS, DUES, PENALTIES, FINES, CLAIMS (INCLUDING, WITHOUT LIMITATION,
CLAIMS FOR CONTRIBUTION), LIABILITIES, LOSSES, COSTS, DAMAGES AND EXPENSES
(INCLUDING COURT COSTS, REASONABLE COSTS OF INVESTIGATION, DEFENSE AND
ATTORNEY’S FEES) FOR THE INJURY TO OR DEATH OF ANY PERSON (INCLUDING, WITHOUT
LIMITATION, EACH OF PRODUCER’S AND GATHERER’S EMPLOYEES, AGENTS AND CONTRACTORS)
OR PROPERTY DAMAGE OF ANY NATURE, KIND OR DESCRIPTION OR ANY OTHER CLAIM OF ANY
NATURE, KIND OR DESCRIPTION BROUGHT BY ANY PERSON, WHETHER LEGAL OR EQUITABLE,
WHICH ARISES OUT OF OR RESULTS FROM (I) PRODUCER’S OWNERSHIP AND CONTROL OF (a)
THE GAS PRIOR TO THE TIME THAT THE GAS PASSES THROUGH THE GATHERING SYSTEM
RECEIPT POINT(S) AND AFTER THE GAS PASSES THROUGH THE DELIVERY POINT(S) AND (b)
THE LIFT GAS AFTER THE LIFT GAS HAS BEEN REDELIVERED TO PRODUCER AND PRIOR TO
THE TIME THAT GAS, INCLUDING SUCH LIFT GAS, PASSES THROUGH THE RECEIPT POINT,
(II) PRODUCER’S OWNERSHIP AND OPERATION (OR ANY OPERATION ON BEHALF OF PRODUCER)
OF THE WELLS LOCATED WITHIN THE CONTRACT AREA AND ANY FACILITIES OR EQUIPMENT
INSTALLED OR MAINTAINED BY PRODUCER OR ITS OPERATORS UPSTREAM OF THE GATHERING
SYSTEM RECEIPT POINT, REGARDLESS OF WHETHER SUCH WAS REQUIRED BY THE TERMS OF
THIS AGREEMENT, (III) ANY ACCESS TO GATHERER’S PROPERTY BY (OR ANY DELIVERY OF
GATHERER’S RECORDS OR CHARTS TO) PRODUCER OR ITS REPRESENTATIVES, EMPLOYEES,
AGENTS OR CONTRACTORS, (IV) PRODUCER’S BREACH OF THIS AGREEMENT, OR (V) ANY
VIOLATION OF THE LAW BY PRODUCER, IN EACH CASE REGARDLESS OF ANY SOLE,
CONCURRENT OR COMPARATIVE NEGLIGENCE OR STRICT LIABILITY OF GATHERER OR ANY OF
THE PERSONS INDEMNIFIED BY PRODUCER UNDER THE FOREGOING PROVISIONS.
GATHERER HEREBY AGREES TO INDEMNIFY, HOLD HARMLESS, PROTECT, DEFEND AND
DISCHARGE PRODUCER AND ITS AFFILIATED COMPANIES, PARTNERS, SUCCESSORS, ASSIGNS,
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS FOR, FROM


28



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




AND AGAINST ANY AND ALL JUDGMENTS, EXECUTIONS, CAUSES OF ACTION, DEMANDS,
RIGHTS, SUITS, DEBTS AND SUMS OF MONEY, ACCOUNTINGS, DUES, PENALTIES, FINES,
CLAIMS (INCLUDING, WITHOUT LIMITATION, CLAIMS FOR CONTRIBUTION), LIABILITIES,
LOSSES, COSTS, DAMAGES AND EXPENSES (INCLUDING COURT COSTS, REASONABLE COSTS OF
INVESTIGATION, DEFENSE AND ATTORNEY’S FEES) FOR THE INJURY TO OR DEATH OF ANY
PERSON (INCLUDING, WITHOUT LIMITATION, EACH OF PRODUCER’S AND GATHERER’S
EMPLOYEES, AGENTS AND CONTRACTORS) OR PROPERTY DAMAGE OF ANY NATURE, KIND OR
DESCRIPTION OR ANY OTHER CLAIM OF ANY NATURE, KIND OR DESCRIPTION BROUGHT BY ANY
PERSON, WHETHER LEGAL OR EQUITABLE, WHICH ARISES OUT OF OR RESULTS FROM (I)
GATHERER’S CONTROL OF (a) THE GAS AFTER THE GAS PASSES THROUGH THE GATHERING
SYSTEM RECEIPT POINTS TO THE TIME THAT THE GAS PASSES THROUGH THE DELIVERY
POINT(S) AND (b) THE LIFT GAS FROM THE TIME SUCH LIFT GAS EXITS THE GATHERING
SYSTEM UNTIL SUCH LIFT GAS IS REDELIVERED TO PRODUCER, (II) GATHERER’S OWNERSHIP
AND OPERATION OF THE GATHERING SYSTEM, (III) GATHERER’S BREACH OF THIS
AGREEMENT, OR (IV) ANY VIOLATION OF THE LAW BY GATHERER, IN EACH CASE REGARDLESS
OF ANY SOLE, CONCURRENT OR COMPARATIVE NEGLIGENCE OR STRICT LIABILITY OF
PRODUCER OR ANY OF THE PERSONS INDEMNIFIED BY GATHERER UNDER THE FOREGOING
PROVISIONS. THE INDEMNIFICATION RIGHTS HEREIN SHALL BE CUMULATIVE OF, AND IN
ADDITION TO, ANY AND ALL OTHER RIGHTS, REMEDIES OR RECOURSE OF THE PARTIES AND
SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT. TO THE EXTENT AND
ONLY TO THE EXTENT THE FOREGOING INDEMNIFICATION RIGHTS ARE BY LAW, EITHER
INAPPLICABLE OR NOT ENFORCEABLE, PRODUCER AND GATHERER SHALL EACH BE RESPONSIBLE
FOR THE RESULTS OF ITS OWN ACTIONS AND FOR THE ACTIONS OF THOSE PERSONS AND
ENTITIES OVER WHICH IT EXERCISES CONTROL.
NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION 15 OR ELSEWHERE IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR INDIRECT DAMAGES, LOST
PROFITS, OR OTHER BUSINESS INTERRUPTION DAMAGES, IN TORT OR CONTRACT, IN
CONNECTION WITH OR OTHERWISE ARISING OUT OF THIS AGREEMENT, EXCEPT TO THE EXTENT
SUCH DAMAGES HAVE BEEN AWARDED TO A THIRD PARTY WHO IS NOT AN AFFILIATE OF A
PARTY AND ARE SUBJECT


29



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




TO ALLOCATION BETWEEN OR AMONG THE PARTIES PURSUANT TO ANY TERMS OF THIS
AGREEMENT.
16.
    Force Majeure
In the event any Party is rendered unable, either wholly or in part, by force
majeure to carry out its obligations under this Agreement, other than the
obligation to make payments due hereunder, it is agreed that on such Party
giving notice and full particulars of such inability by telephone and in writing
to the other Parties as soon as possible after the occurrence of the cause
relied on, then the obligations of the Party giving such notice, so far as they
are affected by such force majeure, shall be suspended during the continuance of
any inability so caused, but for no longer period, and such cause shall, as far
as possible, be remedied with all reasonable dispatch by the Party claiming the
force majeure. The term "force majeure" as employed herein shall mean any act or
event which wholly or partially prevents or delays the performance of
obligations arising under this Agreement if such act or event is not reasonably
within the control of and not caused by the fault or negligence of the Party
claiming force majeure and which by the exercise of due diligence such Party is
unable to prevent or overcome, including, without limitation, by the following
enumeration: acts of God; strikes; lockouts; or other industrial disturbances;
acts of the public enemy; wars; blockades; insurrections; riots; epidemics;
landslides; lightning; earthquakes; fires; storms; floods; washouts; arrests and
restraints of governments and people; civil disturbances; explosion, breakage,
or accidents to machinery, plant facilities, or lines of pipe; the necessity for
making repairs to or alterations of machinery, plant facilities, or lines of
pipe; freezing of wells or lines of pipe; partial or entire failure of wells;
and the inability of either Producer or Gatherer to acquire, or the delays on
the part of either Producer or Gatherer in acquiring, at reasonable cost and
after the exercise of reasonable diligence: (a) any servitude, rights-of-way
grants, permits, or licenses; (b) any materials or supplies for the construction
or maintenance of facilities; and (c) any permits or permissions from any
governmental agency if such are required. It is understood and agreed that the
settlement of strikes or lockouts shall be entirely within the discretion of the
Party having the difficulty and that the above requirements that any force
majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes or lockouts by acceding to the demands of the opposing
party when such course is inadvisable in the sole discretion of the Party having
the difficulty. Notwithstanding anything contained herein to the contrary, in
the event that Gatherer is unable to carry out its obligations under this
Agreement due to a force majeure, then during the time period of such force
majeure, Producer may dispose of the Subject Gas as it sees fit.
17.
    Unprofitable Operations and Rights of Termination


30



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




17.1.If, in the reasonable opinion of Gatherer, (a) the gathering of the Subject
Gas from any well within the Contract Area or any Receipt Point(s), or (b) the
delivery of the Subject Gas to any Delivery Point(s), is or becomes uneconomical
due to its volume, quality, government regulations, or for any other cause,
Gatherer shall not be obligated to gather and may cease gathering such Subject
Gas so long as such condition exists. Gatherer agrees that in its determination
of uneconomical gathering, the same criteria shall be used for the Subject Gas
as for all other gas being gathered through the Gathering System. In the event
that Gatherer refuses to gather the Subject Gas, Producer may dispose of the
Subject Gas not gathered as it sees fit; provided that Gatherer at any time
thereafter shall have the right to gather all of the Subject Gas refused, if
refused for reason or reasons resulting from an act of Producer or lack of
action on the part of Producer, conditioned upon Gatherer giving Producer at
least two (2) months’ notice of its election to so do. Notwithstanding anything
contained herein to the contrary, in the event that Gatherer refuses to gather
the Subject Gas for a period of sixty (60) consecutive days causing Producer’s
well(s) to be shut-in, Producer shall have the option, exercised solely at its
discretion, to terminate the Agreement in its entirety insofar and only insofar
as it pertains to Subject Gas produced from the affected well(s) by providing to
Gatherer advance written notice thirty (30) days in advance of such termination.
17.2.Nothing herein shall be construed to require Producer to drill any well or
to continue to operate any well which a prudent operator would not in like
circumstances drill or continue to operate. Notwithstanding the foregoing, (a)
Producer intends to produce the maximum volumes possible and commits to bring
all wells currently shut in for economic purposes, other than those set forth on
Exhibit D, online as soon as practicable, but in no event later than July 1,
2016 and (b) Producer agrees that it will not shut-in or choke back wells for
economic purposes during the calendar years of 2016 through the end of 2018
unless the well reaches the end of its useful life or safety, technical or
mechanical reasons necessitate shutting-in or choking back the well.
17.3.It is agreed that Gatherer shall not be obligated to expand the Gathering
System in order to provide capacity hereunder.
18.
    Term
This terms of this Agreement shall be effective from the Effective Date and,
subject to the other provisions hereof, shall continue in full force and effect
until the tenth anniversary of the date Producer first delivers Subject Gas to
the Receipt Point(s) pursuant to the terms of this Agreement and shall be
automatically renewed for one (1)


31



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




year periods thereafter unless on or before one hundred eighty (180) days prior
to the expiration of the primary term or the expiration of a one (1) year
renewal period a Party provides written notice of termination to the other Party
(the “Term”). For the avoidance of doubt, this Agreement shall become effective
subject to and simultaneously with the "Closing" as such term is defined under
the Asset Purchase Agreement.
19.
    Regulatory Bodies
This Agreement and the provisions hereof shall be subject to all valid
applicable federal, state, and local laws, order, rules, and regulations.
Producer and Gatherer have entered into this Agreement with the understanding,
and in reliance on the fact, that this Agreement and/or performance of this
Agreement are not and will not be subject to the jurisdiction or regulation of
the Federal Energy Regulatory Commission ("FERC"). If this Agreement and/or
performance of this Agreement becomes subject to such jurisdiction and/or
regulation, this Agreement shall automatically terminate unless Producer and
Gatherer agree, in writing, within thirty (30) days of the effective date of the
attachment of any such jurisdiction and/or regulation, that this Agreement shall
continue after such effective date.
20.
    Disputes
20.1. Should a dispute arise between the Parties out of or in connection with
this Agreement, the Parties shall promptly seek to resolve any such dispute by
negotiations among the senior executives of the Parties who have the authority
to settle such dispute ("Senior Executives") prior to the initiation of any
lawsuit. The Senior Executives shall meet at a mutually acceptable time and
place within fifteen (15) days after such dispute arises and thereafter as often
as they reasonably deem necessary to exchange relevant information and to
attempt to resolve the dispute. All negotiations and communications pursuant to
this Section shall be treated as compromise and settlement negotiations for
purposes of the federal and state Rules of Evidence. If the dispute has not been
resolved within thirty (30) days after the initial meeting of the Senior
Executives, or such longer period as may be mutually agreed upon, either Party
may initiate a lawsuit.
20.2. IN ANY SUIT FILED BY A PARTY HERETO TO RESOLVE A DISPUTE ARISING UNDER
THIS AGREEMENT OR RELATED TO THE SERVICES PROVIDED HEREUNDER, EACH PARTY HEREBY
COVENANTS AND AGREES TO TAKE ALL STEPS NECESSARY TO WAIVE A TRIAL BY JURY.


32



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




21.
    Notices and Payments
Any notice, request, demand, statement, or bill provided for in this Agreement
shall be in writing and delivered by hand, mail, or email. All such written
communications shall be effective upon receipt by the other party at the address
of the parties hereto as follow:
Producer


Statements:            BlueStone Natural Resources II, LLC
2100 South Utica
Tulsa, OK 74114
Attn: John Redmond
Email: jredmond@bluestonenr.com


Payments:            BlueStone Natural Resources II, LLC
2100 South Utica
Tulsa, OK 74114
Attn: John Redmond
Email: jredmond@bluestonenr.com


Contractual:            BlueStone Natural Resources II, LLC
2100 South Utica
Tulsa, OK 74114
Attn: John Redmond
Email: jredmond@bluestonenr.com


Gatherer


Statements:            Cowtown Pipeline Partners L.P.
1200 Summit Avenue, Suite 320
Fort Worth, Texas 76102
Attn: Revenue Accounting


Payments:            Cowtown Pipeline Partners L.P.
1200 Summit Avenue, Suite 320
Fort Worth, Texas 76102
Attn: Accounting


Contractual:            Cowtown Pipeline Partners L.P.
700 Louisiana, Suite 2550
Houston, Texas 77002
Attn: VP of Commercial
Email: Darrel.hagerman@crestwoodlp.com


33



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT






Any of the Parties may designate a further or different address by giving
written notice to the other Parties.
22.
    Right to Process the Subject Gas
Producer agrees that Gatherer shall have the right to process, or cause to be
processed, blend, or cause to be blended, the Subject Gas delivered hereunder
for the extraction of natural gas liquids and other valuable components, to the
extent that Gatherer or its Affiliates constructs, acquires or otherwise obtains
access to facilities capable of processing such Subject Gas. Upon written notice
to Producer that Gatherer is ready and willing to exercise this right, the
Parties will negotiate in good faith the terms and fees for the processing of
the Subject Gas at any such facility, which terms and fees (i) shall be
consistent with those then prevailing in the area for similar processing or
blending and (ii) shall be set forth in an amendment to this Agreement or in a
supplemental agreement between the Parties.
23.
    Assignment
This Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, successors, and assigns of the respective Parties
hereto, but no transfer of or succession to the interest of any Party hereunder,
either wholly or partially, shall affect or bind the other Parties until it
shall have been furnished with the original instrument or with the proper proof
that the claimant is legally entitled to such interest; provided, however, that
in the case of any assignment by Producer (i) such assignment shall be further
subject to the satisfaction by Producer’s assignee of the creditworthiness
requirements of Section 12.6, and (ii) Producer’s assignee shall be required to
expressly agree under such assignment to assume and be bound by all of the
obligations of Producer under this Agreement.
24.
    Miscellaneous
24.1.No waiver by any Party of any one or more defaults in the performance of
any provision of this Agreement shall operate or be construed as a waiver of any
other default or future defaults, whether of a like or different character.
24.2.No modification or amendment of the terms and provisions of the Agreement
shall be made except by the execution of a written agreement by the


34



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




Parties. This Agreement contains the entire agreement between the Parties and
there are no oral promises, agreements, or warranties affecting it.
24.3.The headings in the Agreement are formulated and used for convenience only
and shall not be deemed to affect the meaning or construction of any provisions
of the Agreement.
24.4.This Agreement supersedes and replaces any other contract(s) or
agreements(s) which may exist between the Parties covering the gathering or
processing of the Subject Gas owned by Producer dedicated hereunder.
24.5. Nothing in this Agreement is intended to create a partnership or joint
venture under state law or to render the Parties hereto jointly and severally
liable to any third party. Each of the Parties elects to be excluded from the
provisions of Subchapter K, Chapter 1 of Subtitle A, of the Internal Revenue
Code of 1986 pursuant to the provisions of Article 761(a) of such code and from
any similar provisions of state law. Gatherer shall timely file such evidence of
this election as may be required under applicable law.


24.6. Should any section, subsection, paragraph, subparagraph, or other portion
of this Agreement be found invalid as a matter of law in a duly authorized
court, or by a duly authorized government agency, then only that portion of the
Agreement shall be invalid. The remainder of the Agreement which shall not have
been found invalid shall remain in full force and effect.


24.7.THIS AGREEMENT, AND ALL QUESTIONS RELATING TO ITS VALIDITY, INTERPRETATION,
PERFORMANCE, AND ENFORCEMENT (INCLUDING, WITHOUT LIMITATION, PROVISIONS
CONCERNING LIMITATIONS OF ACTIONS) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, NOTWITHSTANDING ANY
CONFLICT-OF-LAWS DOCTRINES OF SUCH STATE OR OTHER JURISDICTION TO THE CONTRARY.
ALL MATTERS LITIGATED BY OR BETWEEN THE PARTIES THAT INVOLVE THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES, OR ANY RELATED DOCUMENTS OR MATTERS HEREUNDER SHALL
BE BROUGHT ONLY IN HOUSTON, HARRIS COUNTY, TEXAS.
24.8.This Agreement was prepared jointly by the Parties hereunder and not by any
Party to the exclusion of the other. In the event an ambiguity or question of
intent or interpretation arises, no presumption or burden of proof will arise
favoring or disfavoring any Party by virtue of the authorship, or any greater
involvement in the drafting, of any of the provisions of this Agreement.


35



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




24.9.The Parties warrant and represent that no promise, agreement,
representation, inducement, or condition which is not herein expressed has been
made to either Party by the other, or any agent or representative of either
Party to the other, in executing this Agreement. The Parties further warrant and
represent they are not relying upon, and expressly disclaim, any such promise,
agreement, representation, inducement, or condition which is not herein
expressed in executing this Agreement. The Parties represents and warrant they
are relying solely upon their own judgment in entering this Agreement.
24.10.This Agreement is being executed contemporaneously with the Parties’
Letter Agreement. The Parties represent, warrant, and agree this Agreement and
the Letter Agreement collectively comprise one transaction.
25.
    Gas Gathering at Village Creek Pad
25.1Use of Third Party Gatherer. Producer acknowledges and agrees that Gatherer
may cause the gathering of the Subject Gas from the Village Creek Pad by Third
Party Gatherer at the Village Creek Pad Receipt Point pursuant to a separate
gathering agreement between Gatherer and Third Party Gatherer for delivery of
such the Subject Gas to a Third Party Delivery Point as follows: On a daily
basis, the first 15,000 MMBtus of the Subject Gas produced from the Village
Creek Pad will be delivered to the Crestwood Offload Point; the remainder of the
Subject Gas produced from the Village Creek Pad may be delivered to any Third
Party Delivery Point at the Producer's direction and discretion. In addition, if
the total quantity of all gas, inclusive of third party gas, delivered to the
Crestwood Offload Point exceeds 15,000 MMBtus per day ("Excess Quantity''),
Gatherer shall cause Producer's portion of the Excess Quantity to be delivered
to any Third Party Delivery Point, for no additional fee, at the Producer's
direction and discretion.


25.2Village Creek Pad Receipt Point. The receipt point for the wells on the
Village Creek Pad will be the Third Party Gatherer's meter number 22421 located
on the Village Creek Pad.


25.3Quality of the Subject Gas. The quality of the Subject Gas delivered by
Producer to the Village Creek Pad Receipt Point shall comply with those
specifications and conditions as provided in Section 7 of this Agreement, and
specifically Section 7.1, provided in the event of any conflict of quality
specifications with downstream transporters, the more stringent or restrictive
specifications shall be satisfied. Producer shall be responsible for reimbursing
Gatherer for the actual reasonable cost incurred by Third Party Gatherer for the
cost of handling and disposal of associated saltwater and other liquids not
meeting the applicable


36



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




specifications and conditions as provided above, if Producer delivers such
liquids into the Third Party Gathering System. Producer warrants that, with
respect to the Subject Gas, it has, to its knowledge, complied with the terms
and conditions of this Agreement, and that the Subject Gas to be delivered at
the Village Creek Pad will comply with all applicable laws, rules and
regulations.


25.4Allocation of Gains, Fuel, Loss and Electrical Power. The following
calculations shall be used in lieu of Section 10 to allocate Gain, Fuel, Loss,
and Electrical Power to the Village Creek Pad:


a.
Gatherer's Allocation of Gain, Fuel, Loss, and Electric Power Incurred on
Gatherer's Gathering system (measured in MMBtu's):



The quantity of the Subject Gas attributable to the Village Creek Pad Receipt
Point for purposes of allocating Gain, Fuel and Loss on Gatherer's Gathering
System shall be calculated as follows: volume of the Subject Gas at Village
Creek Pad Receipt Point, less any volume nominated by Producer for delivery to a
Third Party Delivery Point other than the Crestwood Offload Point, less any
Gain, Fuel, or Loss allocated to Producer on the Third Party Gatherer's
Gathering System (the “Village Creek Pad Volume"). This Village Creek Pad Volume
shall be multiplied by (i.), (ii.), or (iii.) below to derive the respective
allocation for each:


i.
Percentage of Gathering System Gain/Loss:



Sum of Total Delivered Quantities, less (the sum of all gas delivered at all
Receipt Points, less Gathering System Fuel, less quantities of any Gathering
System Gas Lift), divided by the sum of all gas delivered at all Receipt Points;


e.g. a-(b-c-d)
b
ii.
Percentage of Gathering System Fuel:



Fuel utilized or consumed by the Gathering System divided by the sum of all gas
delivered at all Receipt Points.


iii.
Gathering System Electrical Power (in Dollars):





37



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




The total dollar amount paid for such Electrical Power divided by the sum of all
gas delivered at all Receipt Points on the Gathering System.


b.
Third Party Gatherer Allocation of Gain, Fuel, Loss incurred on Third Party
Gatherer's Gathering System (measured in MMBtu's):



i.

When all of the Subject Gas delivered into the Village Creek Pad Receipt Point
is nominated for delivery to the Crestwood Offload Point:



1.
Allocation of Gathering System Gain/Loss:



Third Party Gatherer's Gain/Loss incurred on the Third Party Gatherer's
Gathering System that is attributable to the Subject Gas shall be passed through
to the Producer.


2.
Percentage of Fuel:



No Third Party Gathering System Fuel shall be passed through or allocated to the
Producer.


ii.

When the Subject Gas delivered into the Village Creek Pad Receipt Point is
nominated for delivery to other Third Party Delivery Points as well as to the
Crestwood Offload Point:



1.

Allocation of Gathering System Gain/Loss:



All Third Party's Gain/Loss incurred on the Third Party Gatherer's Gathering
System shall be passed through to the Producer.


2.

Percentage of Fuel:



Fuel incurred on the Third Party Gatherers Gathering System in the delivery of
the Subject Gas to Third Party Delivery Points other than the Crestwood Offload
Point shall be passed through to the Producer.


38



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT






25.5Gas Lift at Village Creek Pad.


a.

In the event that Producer requests Gas for gas lift for:



i.

the following wells (collectively, the “Existing Village Creek Wells”):



(1) Village Creek 8H
(2) Village Creek 10H
(3) Village Creek 12H, or


ii.

any future well situation on the Village Creek Pad,



Gatherer shall promptly install (or cause to be installed) all equipment at the
Village Creek Pad necessary to provide gas lift Gas to the wells situated on the
Village Creek Pad (collectively, the "Village Creek Gas Lift Facility"), which
may include but is not limited to a meter station, over pressure protection
valve and device, electronic flow meter, radio communication, SCADA and
appurtenant valves and appropriate piping and tubing. Producer agrees to
reimburse Gatherer for all actual costs, upon invoice, incurred by Gatherer for
the installation of the Village Creek Gas Lift Facility. Following installation,
the Village Creek Gas Lift Facility shall become a part of the Third Party
Gatherer's Gathering System.


b.

Gatherer will make available (or cause to be made available) to Producer at the
Village Creek Gas Lift Facility a quantity of Gas to be used by Producer as
field use gas for all present and future wells situated on the Village Creek Pad
(as permitted by Section 3.2 of the Agreement). Such field use quantities made
available to Producer ("Village Creek Lift Gas") shall be subtracted from the
quantities of Gas delivered by Gatherer at the Third Party Delivery Point(s). In
the event that the quantities of Village Creek Lift Gas made available to
Producer during a given Month exceed the total quantities of Gas delivered for
Producer at the Third Party Delivery Point(s) for the given month and the
following two (2)



39



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




Months (the ''Un-Replaced Quantities"), then Producer shall purchase upon
invoice the Un-Replaced Quantities ($ per MMBtu) at (***), in effect for the
Month such Village Creek Lift Gas was delivered by Gatherer or its designee to
Producer at the Village Creek Gas Lift Facility. Any amount owed to Gatherer for
such Un-Replaced Quantities shall be paid to Gatherer by Producer within thirty
(30) days of receipt of invoice from Gatherer.


c.

Notwithstanding any other provision of the Agreement to the contrary (i) no Lift
Gas Fee shall apply to the Village Creek Lift Gas and (ii) the Lift Gas Volume
of the Village Creek Lift Gas shall be measured at Third Party Gatherer's meter
number 22422.





[SIGNATURE PAGE FOLLOWS]






40



--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in several
originals as of the Effective Date.


PRODUCER


BlueStone Natural Resources II, LLC, a
Delaware limited liability company




By:    John Redmond            
Name:    John Redmond
Title:    President/Chief Executive Officer                    


GATHERER


Cowtown Pipeline Partners L.P., a Texas                             limited
partnership


By:    Crestwood Gas Services Operating
GP LLC, its General partner




By:    J. Heath Deneke        
Name: J. Heath Deneke
Title: Chief Operating Officer and                                 President,
Pipeline Services Group








41



--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




EXHIBIT A
to the
GAS GATHERING AGREEMENT
This Exhibit A is attached to the Gas Gathering Agreement (the "Agreement")
dated effective April 1, 2016 by and between BlueStone Natural Resources II,
LLC, as Producer, and Cowtown Pipeline Partners L.P., as Gatherer, and made a
part thereof for all purposes. All defined terms used herein shall have the same
meaning as set forth in the Agreement.
Contract Area
Tarrant County, Texas.

Leases
See attached sheets.



Exhibit A Page 1

--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




 
 
 
 
 
 
 
 
 
 
ST
County
File ID
Lessor
Lease Dated
Recorded County
Instrument No.
 
TX
TARRANT
TX4390002.01
MICHAEL C OLCOTT
3/25/2005
TARRANT
D205143296
 
 
TX
TARRANT
TX4390002.02
MARY SUSAN OLCOTT
6/20/2005
TARRANT
D205177448
 
 
TX
TARRANT
TX4390002.03
OLCOTT TRUSTS FROST BK TR
9/15/2005
TARRANT
D205281911
 
 
TX
TARRANT
TX4390003.01
LUCILLA S GARRETT
4/5/2005
TARRANT
D205138067
 
 
TX
TARRANT
TX4390003.02
JOHN B SARTAIN
4/5/2005
TARRANT
D205138066
 
 
TX
TARRANT
TX4390003.03
J EDWARD SARTAIN
4/5/2005
TARRANT
D205163408
 
 
TX
TARRANT
TX4390004.00
JACK R MCLAUGHLIN TRUSTEE
1/19/2005
TARRANT
D205170539
 
 
TX
TARRANT
TX4390005.00
S L SIBERT COMPANY INC
5/12/2005
TARRANT
D205163412
 
 
TX
TARRANT
TX4390006.00
303 BUSINESS PARK VENTURE
5/12/2005
TARRANT
D205170540
 
 
TX
TARRANT
TX4390011.00
ELMER E HUBBLE ET UX
4/7/2005
TARRANT
D205110052
 
 
TX
TARRANT
TX4390017.00
820/MARTIN DEVELOPMENT LP
4/14/2005
TARRANT
D205112088
 
 
TX
TARRANT
TX4390021.00
VIVIENNE B WILLIAMS ET AL
7/1/2005
TARRANT
D205255638
 
 
TX
TARRANT
TX4390026.00
E-DOR LTD
4/29/2005
TARRANT
D205163411
 
 
TX
TARRANT
TX4390027.01
JOHN MICHAEL DAVIS
12/5/2005
TARRANT
D206017041
 
 
TX
TARRANT
TX4390027.02
LINDA RADER OVERMAN
9/2/2005
TARRANT
D205342980
 
 
TX
TARRANT
TX4390027.03
WEB MADDOX TRUST
9/20/2005
TARRANT
D205281913
 
 
TX
TARRANT
TX4390027.04
ROSALIE ANN RADER
8/30/2005
TARRANT
D205281912
 
 
TX
TARRANT
TX4390027.05
BETTY J. MOORE
6/10/2005
TARRANT
D205220506
 
 
TX
TARRANT
TX4390027.06
JOHN N FRY
6/10/2005
TARRANT
D205209263
 
 
TX
TARRANT
TX4390027.07
CAROLYN CAMPBELL
6/10/2005
TARRANT
D205209264
 
 
TX
TARRANT
TX4390027.08
GRAYCE H. DAVIS
6/14/2005
TARRANT
D205209265
 
 
TX
TARRANT
TX4390027.09
ROSEMARY HULBURT
6/10/2005
TARRANT
D205209266
 
 
TX
TARRANT
TX4390027.10
ROBERT N RADER
6/24/2005
TARRANT
D205209267
 
 
TX
TARRANT
TX4390027.11
SHARON FOX
6/21/2005
TARRANT
D205220505
 
 
TX
TARRANT
TX4390027.12
JUDITH E BEEBE
6/27/2005
TARRANT
D205220504
 
 
TX
TARRANT
TX4390027.13
JAMES NEWTON
6/29/2005
TARRANT
D205220502
 
 
TX
TARRANT
TX4390027.14
PAT PACKARD
7/1/2005
TARRANT
D205220501
 
 
TX
TARRANT
TX4390027.15
GERALD S NEWTON
6/29/2005
TARRANT
D205220503
 
 
TX
TARRANT
TX4390027.16
EDWARD TUCKER MUSE
6/23/2006
TARRANT
D206220923
 
 
TX
TARRANT
TX4390027.17
EWELL H MUSE
6/23/2006
TARRANT
D206220922
 
 
 
TARRANT
TX4390027.17
EWELL H MUSE
6/23/2006
TARRANT
D207112377
 
 
TX
TARRANT
TX4390027.18
BILLIE B MOSITES TRUSTEE
10/4/2006
TARRANT
D206323151
 
 
TX
TARRANT
TX4390027.19
CHERYL A MOSITES
10/4/2006
TARRANT
D206323152
 
 
TX
TARRANT
TX4390027.20
DUVONNE C MOSITES
10/4/2006
TARRANT
D206323153
 
 
TX
TARRANT
TX4390027.21
CRISTIE L MOSITES
10/4/2006
TARRANT
D206323154
 
 
TX
TARRANT
TX4390027.22
LORI D MOSITES
10/4/2006
TARRANT
D206323155
 



Exhibit A Page 2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




 
TX
TARRANT
TX4390027.23
EWELL H MUSE III
2/5/2007
TARRANT
D207088320
 
 
TX
TARRANT
TX4390027.24
EDWARD TUCKER MUSE
2/5/2007
TARRANT
D207088319
 
 
TX
TARRANT
TX4390027.25
JESSICA CADWELL
5/30/2007
TARRANT
D207233344
 
 
TX
TARRANT
TX4390027.26
KRISTINE ASHTON
5/9/2007
TARRANT
D207217310
 
 
TX
TARRANT
TX4390027.27
DOUGLAS CADWELL
5/9/2007
TARRANT
D207217311
 
 
TX
TARRANT
TX4390027.28
E P MADDOX III
9/27/2007
TARRANT
D207408114
 
 
TX
TARRANT
TX4390027.29
F CHRIS FARKAS TRUST
12/19/2007
TARRANT
D208001564
 
 
TX
TARRANT
TX4390027.30
DAUN CRAIG FARKAS
11/5/2007
TARRANT
D208024437
 
 
TX
TARRANT
TX4390027.31
EDWARD M MUSE TRUST
11/30/2007
TARRANT
D207450509
 
 
TX
TARRANT
TX4390027.32
NANCY LEE BASS
11/30/2007
TARRANT
D207450510
 
 
TX
TARRANT
TX4390027.33
NANCY MUSE LEE BASS
4/16/2009
TARRANT
D209125162
 
 
TX
TARRANT
TX4390027.34
LUCY RYAN MUSE
4/16/2009
TARRANT
D209125163
 
 
TX
TARRANT
TX4390027.35
EDWARD M MUSE TRUST
4/16/2009
TARRANT
D209125164
 
 
TX
TARRANT
TX4390027.36
LINDA RADER OVERMAN
4/16/2009
TARRANT
D209134576
 
 
TX
TARRANT
TX4390027.37
CAROLYN CAMPBELL
4/16/2009
TARRANT
D209134577
 
 
TX
TARRANT
TX4390027.38
SHARON FOX
4/16/2009
TARRANT
D209134578
 
 
TX
TARRANT
TX4390027.39
PATRICIA L PACKARD
4/16/2009
TARRANT
D209134579
 
 
TX
TARRANT
TX4390027.40
GERALD S NEWTON
4/16/2009
TARRANT
D209134580
 
 
TX
TARRANT
TX4390027.41
JAMES A NEWTON
4/16/2009
TARRANT
D209134581
 
 
TX
TARRANT
TX4390027.42
JOHN N FRY
4/16/2009
TARRANT
D209134583
 
 
TX
TARRANT
TX4390027.43
GRAYCE H DAVIS
4/16/2009
TARRANT
D209134582
 
 
TX
TARRANT
TX4390027.44
JUDITH E BEEBE
4/16/2009
TARRANT
D209145772
 
 
TX
TARRANT
TX4390027.45
ROSALIE ANN RADER
4/16/2009
TARRANT
D209145770
 
 
TX
TARRANT
TX4390027.46
CADWELL-MCCLEEREY FM TR
4/16/2009
TARRANT
D209159509
 
 
TX
TARRANT
TX4390027.47
JESSICA CADWELL
4/16/2009
TARRANT
D209154618
 
 
TX
TARRANT
TX4390027.48
ROSEMARY HULBURT
4/16/2009
TARRANT
D209154620
 
 
TX
TARRANT
TX4390027.49
JOHN MICHAEL DAVIS
4/16/2009
TARRANT
D209154623
 
 
TX
TARRANT
TX4390027.50
ROBERT N RADER
4/16/2009
TARRANT
D209154622
 
 
TX
TARRANT
TX4390027.51
DONO W MOORE
6/15/2009
TARRANT
D209175671
 
 
TX
TARRANT
TX4390027.52
KRISTINE WITHAM
6/30/2009
TARRANT
D209197945
 
 
TX
TARRANT
TX4390027.53
F CHRIS FARKAS TESTAMENTARY TR
4/23/2010
TARRANT
D210111114
 
 
TX
TARRANT
TX4390029.00
SOUTH LOOP 820 LP
5/9/2005
TARRANT
D205185617
 
 
 
TARRANT
TX4390029.00
SOUTH LOOP 820 LP
5/9/2005
 
 
 
 
TX
TARRANT
TX4390030.00
SCI TEXAS FUNERAL SERVICES
6/24/2005
TARRANT
D205195024
 
 
TX
TARRANT
TX4390031.00
ROBERT F HENDERSON ET UX
4/30/2005
TARRANT
D205195025
 
 
TX
TARRANT
TX4390034.00
SUN VALLEY INDUSTRIAL PARK
5/9/2005
TARRANT
D205209268
 



Exhibit A Page 3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




 
TX
TARRANT
TX4390034.00
SUN VALLEY INDUSTRIAL PARK
5/9/2005
TARRANT
D208369012
 
 
TX
TARRANT
TX4390035.00
AL RAY BULLS JR
6/14/2005
TARRANT
D205209269
 
 
TX
TARRANT
TX4390036.00
DJK INC
11/30/2005
TARRANT
D206067890
 
 
TX
TARRANT
TX4390037.00
SHERRY LAWHON ET VIR
1/27/2006
TARRANT
D206067887
 
 
TX
TARRANT
TX4390038.00
G L HARRIS ET UX
2/8/2006
TARRANT
D206067888
 
 
TX
TARRANT
TX4390040.00
AEROSPACE OPTICS INC
2/7/2006
TARRANT
D206067889
 
 
TX
TARRANT
TX4390041.00
FRANK NGUYEN ET UX
8/12/2005
TARRANT
D206094635
 
 
TX
TARRANT
TX4390042.00
BOBBY DAVIS
2/21/2006
TARRANT
D206094636
 
 
TX
TARRANT
TX4390044.00
JOY LYNN THOMPSON
3/27/2006
TARRANT
D206123050
 
 
TX
TARRANT
TX4390046.00
THOMAS E CAESAR ET UX
2/8/2006
TARRANT
D206162967
 
 
TX
TARRANT
TX4390047.00
GARY E NICHOLS ET UX
5/18/2006
TARRANT
D206162970
 
 
TX
TARRANT
TX4390062.00
LAWHON INC
11/11/2005
TARRANT
D205384590
 
 
TX
TARRANT
TX4390063.00
LARRY PEABODY EXEC
11/23/2005
TARRANT
D205384591
 
 
TX
TARRANT
TX4390064.00
ROBERT WARD WILLIAMS
11/18/2005
TARRANT
D205384592
 
 
TX
TARRANT
TX4390065.00
SHERRY LAWHON ET VIR
11/11/2005
TARRANT
D205384593
 
 
TX
TARRANT
TX4390086.00
RONALD W WERTZ
7/27/2005
TARRANT
D205264967
 
 
TX
TARRANT
TX4390087.00
WHIZ-Q INC
8/3/2005
TARRANT
D205264965
 
 
TX
TARRANT
TX4390087.00
WHIZ-Q INC
8/3/2005
 
 
 
 
TX
TARRANT
TX4390088.00
OVERNITE TRANSPORATION CO
8/10/2005
TARRANT
D205281914
 
 
TX
TARRANT
TX4390089.00
PITTMAN CONSTRUCTION INC
8/7/2005
TARRANT
D205281917
 
 
TX
TARRANT
TX4390091.00
W H GROVE ESTATE
9/20/2005
TARRANT
D205281915
 
 
TX
TARRANT
TX4390096.00
BOWER & PARKER INV INC
8/12/2005
TARRANT
D205292845
 
 
TX
TARRANT
TX4390098.00
EASTLAND REAL ESTATE INV
10/24/2005
TARRANT
D205342984
 
 
TX
TARRANT
TX4390099.00
JUDEA MISSIONARY BAPTIST
9/1/2005
TARRANT
D205342983
 
 
TX
TARRANT
TX4390100.00
BWW TRUST
10/14/2005
TARRANT
D205342982
 
 
TX
TARRANT
TX4390101.00
BWW TRUST
9/30/2005
TARRANT
D205342981
 
 
TX
TARRANT
TX4390104.00
WORLD MISSIONARY BAPTIST
9/1/2005
TARRANT
D205297236
 
 
TX
TARRANT
TX4390105.00
UNLIMITED FAITH II LLC
9/1/2005
TARRANT
D205297235
 
 
TX
TARRANT
TX4390106.00
WILLIE D STRAWTHER ET UX
8/22/2005
TARRANT
D205297234
 
 
TX
TARRANT
TX4390108.00
GARY M REEDER
8/10/2005
TARRANT
D205292850
 
 
TX
TARRANT
TX4390109.00
LAWHON INC
8/1/2005
TARRANT
D205292849
 
 
TX
TARRANT
TX4390113.00
PHILIP H TREW JR
2/1/2006
TARRANT
D206034818
 
 
TX
TARRANT
TX4390114.00
WILLIE E MULKEY ET UX
5/4/2006
TARRANT
D206187077
 
 
TX
TARRANT
TX4390115.01
F WILLIAM BUEHLER III
5/25/2006
TARRANT
D206242430
 
 
TX
TARRANT
TX4390115.01
F WILLIAM BUEHLER III
5/25/2006
TARRANT
D206187078
 



Exhibit A Page 4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




 
TX
TARRANT
TX4390115.02
PHYLLIS D THOMAS
5/25/2006
TARRANT
D206242431
 
 
TX
TARRANT
TX4390115.02
PHYLLIS D THOMAS
5/25/2006
TARRANT
D206187079
 
 
TX
TARRANT
TX4390116.00
G & P PROPERTIES
5/18/2006
TARRANT
D206187080
 
 
TX
TARRANT
TX4390117.00
JIM TALLY ET UX
5/8/2006
TARRANT
D206187081
 
 
TX
TARRANT
TX4390118.00
OLLIE STRAWN ET UX
5/16/2006
TARRANT
D206187083
 
 
TX
TARRANT
TX4390119.00
CHARLES E TAGG
5/16/2006
TARRANT
D206187084
 
 
TX
TARRANT
TX4390122.00
NELDA TOMLIN MCCASLIN
5/9/2006
TARRANT
D206203381
 
 
TX
TARRANT
TX4390126.00
AL RAY BULLS JR
6/14/2005
TARRANT
D205209270
 
 
TX
TARRANT
TX4390127.00
LAWHON INC
6/10/2005
TARRANT
D205209271
 
 
TX
TARRANT
TX4390128.00
LAWHON INC
6/10/2005
TARRANT
D205241494
 
 
TX
TARRANT
TX4390129.00
LOUIS LAND COMPANY LTD
5/27/2005
TARRANT
D205220500
 
 
TX
TARRANT
TX4390129.00
LOUIS LAND COMPANY LTD
5/27/2005
TARRANT
 
 
 
TX
TARRANT
TX4390130.00
WESTWIND ENTERPRISES LTD
7/21/2005
TARRANT
D205231012
 
 
TX
TARRANT
TX4390133.00
OAK CREEK HOUSING PROP LP
11/23/2005
TARRANT
D206033401
 
 
TX
TARRANT
TX4390135.00
ERNEST THOMAS ET UX
12/20/2005
TARRANT
D206052095
 
 
TX
TARRANT
TX4390136.00
LAWHON INC
1/3/2006
TARRANT
D206033402
 
 
TX
TARRANT
TX4390137.00
ERNEST THOMAS ET UX
12/20/2005
TARRANT
D206052094
 
 
TX
TARRANT
TX4390138.00
ERNEST THOMAS ET UX
12/20/2005
TARRANT
D206052093
 
 
TX
TARRANT
TX4390140.00
JO ANN THOMAS ET VIR
12/20/2005
TARRANT
D206052091
 
 
TX
TARRANT
TX4390141.00
ERNEST THOMAS ET UX
12/20/2005
TARRANT
D206052090
 
 
TX
TARRANT
TX4390143.00
ALBERT CARRILLO
6/8/2006
TARRANT
D206220930
 
 
TX
TARRANT
TX4390144.01
JOYCE ANN PUTMAN
6/10/2006
TARRANT
D206220928
 
 
TX
TARRANT
TX4390144.02
LUTHER D PUTMAN
6/10/2006
TARRANT
D206220929
 
 
TX
TARRANT
TX4390145.00
JWV ASSOC LTD
6/14/2006
TARRANT
D206220927
 
 
TX
TARRANT
TX4390145.00
JWV ASSOC LTD
6/14/2006
TARRANT
D206254039
 
 
TX
TARRANT
TX4390147.00
ROOTIN-TOOTIN PROP LP
6/14/2006
TARRANT
D206235885
 
 
TX
TARRANT
TX4390148.00
HARRY MCDANIEL ET UX
6/21/2006
TARRANT
D206235886
 
 
TX
TARRANT
TX4390149.00
YEN NGUYEN
7/12/2006
TARRANT
D206235887
 
 
TX
TARRANT
TX4390150.01
ARNOLD D HOLLEMAN ET AL
6/28/2006
TARRANT
D206235888
 
 
TX
TARRANT
TX4390150.02
MILTON L CHAPMAN ET UX
2/1/2010
TARRANT
D210054069
 
 
TX
TARRANT
TX4390150.03
GEORGE WILLIAM CHAPMAN JR
4/1/2010
TARRANT
D210083646
 
 
TX
TARRANT
TX4390150.04
LONNIE CHANCE
4/1/2010
TARRANT
D210093228
 
 
TX
TARRANT
TX4390150.05
DELORES IDA WEIL
4/1/2010
TARRANT
D210093227
 
 
TX
TARRANT
TX4390150.06
VICKIE L WARNKE
4/1/2010
TARRANT
D210093229
 



Exhibit A Page 5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




 
TX
TARRANT
TX4390150.07
GINGER L BODIFORD
4/1/2010
TARRANT
D210093226
 
 
TX
TARRANT
TX4390150.08
SHIRLEY BLEVINS
4/1/2010
TARRANT
D210095770
 
 
TX
TARRANT
TX4390150.09
KATHLEEN ANN WHALAN
4/15/2010
TARRANT
D210114851
 
 
TX
TARRANT
TX4390150.10
JUSTIN HOLLEMAN
5/15/2010
TARRANT
D210115328
 
 
TX
TARRANT
TX4390150.11
LINDA JEAN OLLIS
4/28/2010
TARRANT
D210126174
 
 
TX
TARRANT
TX4390150.12
CLAYTON PARSONS
5/19/2010
TARRANT
D210117991
 
 
TX
TARRANT
TX4390150.13
GARY CHANCE ET UX
5/18/2010
TARRANT
D210131549
 
 
TX
TARRANT
TX4390150.14
DONALD MILAM ET UX
5/18/2010
TARRANT
D210131550
 
 
TX
TARRANT
TX4390150.15
AMANDA LEIGH HOLLEMAN
4/27/2010
TARRANT
D210131551
 
 
TX
TARRANT
TX4390150.16
ALMA FAYE LEWIS
6/2/2010
TARRANT
D210131548
 
 
TX
TARRANT
TX4390151.00
LORETTA ORTEGA ET VIR
6/22/2006
TARRANT
D206220925
 
 
TX
TARRANT
TX4390152.00
ANCIENT OAKS LTD
7/26/2006
TARRANT
D206229201
 
 
TX
TARRANT
TX4390153.00
POOR BOYS PROPERTIES
6/14/2006
TARRANT
D206235884
 
 
TX
TARRANT
TX4390154.00
NGOCANH THI TRAN & N D BUI
6/15/2006
TARRANT
D206220924
 
 
TX
TARRANT
TX4390155.00
RICKEY LEE STRAWN SR ET UX
5/16/2006
TARRANT
D206187082
 
 
TX
TARRANT
TX4390156.00
CITY OF ARLINGTON
10/18/2006
TARRANT
D206329299
 
 
TX
TARRANT
TX4390156.00
CITY OF ARLINGTON
10/18/2006
 
 
 
 
TX
TARRANT
TX4390156.00
CITY OF ARLINGTON
10/18/2006
 
 
 
 
TX
TARRANT
TX4390156.00
CITY OF ARLINGTON
10/18/2006
 
 
 
 
TX
TARRANT
TX4390156.00
CITY OF ARLINGTON
10/18/2006
 
 
 
 
TX
TARRANT
TX4390156.00
CITY OF ARLINGTON
10/18/2006
 
 
 
 
TX
TARRANT
TX4390157.00
VALUE FAM PROP SUMMERLAKE
6/26/2006
TARRANT
D206278075
 
 
TX
TARRANT
TX4390158.00
TRIUMPH FABRICATIONS FW
7/26/2006
TARRANT
D206279354
 
 
TX
TARRANT
TX4390159.00
WILLIAM A STANLEY ET UX
7/19/2006
TARRANT
D206254040
 
 
TX
TARRANT
TX4390160.00
DAN DIPERTS TRAVEL SERV
7/20/2006
TARRANT
D206254041
 
 
TX
TARRANT
TX4390161.00
G M & B A COOPER FAMILY TR
7/18/2006
TARRANT
D206254042
 
 
TX
TARRANT
TX4390165.00
ARC COM 3 EL LAGO
8/1/2006
TARRANT
D206242434
 
 
TX
TARRANT
TX4390168.00
JERRY C MOYES ET UX
9/19/2006
TARRANT
D206325108
 
 
TX
TARRANT
TX4390168.00
JERRY C MOYES ET UX
9/19/2006
TARRANT
D208423737
 
 
TX
TARRANT
TX4390169.00
TXU MINERAL DEV CO LP
10/13/2006
TARRANT
D206325109
 
 
TX
TARRANT
TX4390169.00
TXU MINERAL DEV CO LP
10/13/2006
 
 
 
 
TX
TARRANT
TX4390169.00
TXU MINERAL DEV CO LP
10/13/2006
 
 
 



Exhibit A Page 6

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




 
TX
TARRANT
TX4390169.00
TXU MINERAL DEV CO LP
10/13/2006
 
 
 
 
TX
TARRANT
TX4390170.00
RICHARD WARREN
9/21/2006
TARRANT
D206325107
 
 
TX
TARRANT
TX4390171.00
FEDEX GROUND PACKAGE SYS
5/19/2006
TARRANT
D206325106
 
 
TX
TARRANT
TX4390172.00
SHERRY LAWHON ET VIR
9/22/2006
TARRANT
D206325105
 
 
TX
TARRANT
TX4390173.00
ROBERT DANIEL RUSSELL
10/11/2006
TARRANT
D206323157
 
 
TX
TARRANT
TX4390175.00
EBENEZER MISSIONARY BAPTIS
8/9/2006
TARRANT
D206325104
 
 
TX
TARRANT
TX4390181.00
JAMES DORSEY ET UX
8/1/2006
TARRANT
D206319456
 
 
TX
TARRANT
TX4390182.00
303 JOINT VENTURE
11/15/2006
TARRANT
D206362872
 
 
TX
TARRANT
TX4390184.99
303 BUSINESS PARK VENTURE
2/15/2007
TARRANT
D207058579
 
 
TX
TARRANT
TX4390185.00
JAMES RICHARD NACHLINGER
10/4/2006
TARRANT
D206329673
 
 
TX
TARRANT
TX4390186.00
ALLAGENE CAUDLE
9/18/2006
TARRANT
D206329674
 
 
TX
TARRANT
TX4390209.00
EASTLAND REAL ESTATE INV
9/22/2006
TARRANT
D206390216
 
 
TX
TARRANT
TX4390210.00
J BIMER & DERMARDIROSSIAN
7/22/2006
TARRANT
D206329675
 
 
TX
TARRANT
TX4390212.00
RICHARD R BRADSHAW ET UX
10/18/2006
TARRANT
D206390218
 
 
TX
TARRANT
TX4390213.00
GOOD SHEPARD TEMPLE OF PRA
9/19/2006
TARRANT
D206390219
 
 
TX
TARRANT
TX4390215.00
RUBY L STOY
10/10/2006
TARRANT
D206390220
 
 
TX
TARRANT
TX4390216.00
RICHARD DORSETT ET UX
10/26/2006
TARRANT
D206402250
 
 
TX
TARRANT
TX4390217.00
CALEAST NAT TEXAS LP
8/1/2006
TARRANT
D206402249
 
 
TX
TARRANT
TX4390220.01
PATRICIA A PENNINGTON
11/17/2006
TARRANT
D207038208
 
 
TX
TARRANT
TX4390220.02
GARY W GARDNER
11/17/2006
TARRANT
D207029761
 
 
TX
TARRANT
TX4390220.03
JACK V GARDNER
11/17/2006
TARRANT
D207029762
 
 
TX
TARRANT
TX4390220.04
LARRY J GARDNER
11/17/2006
TARRANT
D207029763
 
 
TX
TARRANT
TX4390220.05
RONALD S GARDNER
11/17/2006
TARRANT
D207029764
 
 
TX
TARRANT
TX4390220.06
GENTRY FAMILY LIVING TRUST
11/17/2006
TARRANT
D207029765
 
 
TX
TARRANT
TX4390220.07
DENISE PENNINGTON
11/17/2006
TARRANT
D207029766
 
 
TX
TARRANT
TX4390220.08
PAULA L PENNINGTON
11/17/2006
TARRANT
D207029767
 
 
TX
TARRANT
TX4390221.00
WAYNE ALLEN SMITH
1/12/2007
TARRANT
D207038209 not in file
 
TX
TARRANT
TX4390222.00
DENNIS M WILLIAMS ET UX
1/12/2007
TARRANT
D207038210
 



Exhibit A Page 7

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




 
TX
TARRANT
TX4390223.00
GLENDA COLBURN
12/28/2006
TARRANT
D207029768
 
 
TX
TARRANT
TX4390258.00
ELDON F ESSEX ET UX
4/20/2007
TARRANT
D207160562
 
 
TX
TARRANT
TX4390259.00
TERRI DAWN DELPHO
4/20/2007
TARRANT
D207160561
 
 
TX
TARRANT
TX4390262.00
ERNEST W THOMAS ET UX
3/20/2007
TARRANT
D207141710
 
 
TX
TARRANT
TX4390265.00
ROBERT DANIEL RUSSELL
4/20/2007
TARRANT
D207160558
 
 
TX
TARRANT
TX4390266.00
JAMES RICHARD NACHLINGER
4/20/2007
TARRANT
D207160560
 
 
TX
TARRANT
TX4390267.00
EXELON PEAKER DEV LLP
6/8/2007
TARRANT
D207204341
 
 
TX
TARRANT
TX4390271.00
TIMOTHY DUANE ARMSTRONG
5/5/2007
TARRANT
D207171407
 
 
TX
TARRANT
TX4390284.00
RUDOLPH VASQUEZ ET UX
4/24/2007
TARRANT
D207176507
 
 
TX
TARRANT
TX4390303.00
MARY STEWART
7/3/2007
TARRANT
D207264090
 
 
TX
TARRANT
TX4390319.00
VASS'E ENTERPRISES INC
7/11/2007
TARRANT
D207263720
 
 
TX
TARRANT
TX4390328.00
CASCO PROPERTIES
7/12/2007
TARRANT
D207288508
 
 
TX
TARRANT
TX4390334.00
ST TX 108059
7/17/2007
TARRANT
D207310986
 
 
TX
TARRANT
TX4390343.00
LOLA C VECERA
9/1/2007
TARRANT
D207336954
 
 
TX
TARRANT
TX4390347.00
TARRANT COUNTY
10/7/2007
TARRANT
D207372463
 
 
TX
TARRANT
TX4390348.00
CITY OF FORT WORTH
1/1/2008
TARRANT
D208008423
 
 
TX
TARRANT
TX4390352.00
JAMES W GADDY ET UX
10/19/2007
TARRANT
D207384417
 
 
TX
TARRANT
TX4390353.00
LARRY RIGGAN
11/2/2007
TARRANT
D207409033
 
 
TX
TARRANT
TX4390355.00
NORVILLE LEWIS RIGGAN SR
11/12/2007
TARRANT
D207432550
 
 
TX
TARRANT
TX4390373.00
ERNEST W THOMAS ET UX
11/14/2007
TARRANT
D207459982
 
 
TX
TARRANT
TX4390374.00
SUNAKO RICHEY ET VIR
11/14/2007
TARRANT
D207458160
 
 
TX
TARRANT
TX4390375.00
GARY LYNN COLBURN
11/29/2007
TARRANT
D207459983
 
 
TX
TARRANT
TX4390376.00
EDWARD J MALONE ET UX
11/30/2007
TARRANT
D207459984
 
 
TX
TARRANT
TX4390379.00
G W WILLIAMS
12/12/2007
TARRANT
D207459985
 
 
TX
TARRANT
TX4390380.00
ROBERT W MCCREARY ET UX
9/21/2007
TARRANT
D207459986
 
 
TX
TARRANT
TX4390381.00
JOHN J KOSLOW ET UX
11/30/2007
TARRANT
D207458155
 
 
TX
TARRANT
TX4390382.00
TONY LEROY BLACK
11/30/2007
TARRANT
D207458157
 
 
TX
TARRANT
TX4390383.00
DORIS MARIE HUNT
12/10/2007
TARRANT
D207458156
 
 
TX
TARRANT
TX4390384.00
LUMINANT MINERAL DEV CO
12/21/2007
TARRANT
D208037639
 
 
TX
TARRANT
TX4390386.00
LUTHER M PARKERSON ET UX
1/31/2008
TARRANT
D208093950
 



Exhibit A Page 8

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




 
TX
TARRANT
TX4390387.00
PTC PARTNERS LTD
1/31/2008
TARRANT
D208093949
 
 
TX
TARRANT
TX4390388.00
JO ELLEN MATHEWS
2/21/2008
TARRANT
D208113675
 
 
TX
TARRANT
TX4390389.00
SAM L SHUGART AKA SAMMY
2/18/2008
TARRANT
D208113672
 
 
TX
TARRANT
TX4390390.00
KENNETH MORTON ET UX
2/5/2008
TARRANT
D208113671
 
 
TX
TARRANT
TX4390391.00
JOSE C CARDONA
2/11/2008
TARRANT
D208113673
 
 
TX
TARRANT
TX4390392.00
LANNETTE WOODROW
2/26/2008
TARRANT
D208113670
 
 
TX
TARRANT
TX4390394.00
CORRAL FENCE CO
3/21/2008
TARRANT
D208174274
 
 
TX
TARRANT
TX4390405.00
KEITH A KIDWILL
4/18/2008
TARRANT
D208152721
 
 
TX
TARRANT
TX4390405.00
KEITH A KIDWILL
4/18/2008
TARRANT
D208406666
 
 
TX
TARRANT
TX4390406.00
ROY D JACQUOT JR
3/19/2008
TARRANT
D208160570
 
 
TX
TARRANT
TX4390409.00
ALPHA INDUSTRIES INC
3/14/2008
TARRANT
D208174784
 
 
TX
TARRANT
TX4390412.00
OAKWOOD BAPTIST CHURCH
2/15/2008
TARRANT
208113674
 
 
TX
TARRANT
TX4390416.00
NATHANIEL HALL ET UX
4/11/2008
TARRANT
208196888
 
 
TX
TARRANT
TX4390421.01
LLOYD C BLAIR
6/4/2008
TARRANT
D208256955
 
 
TX
TARRANT
TX4390422.01
REBEL REALTY INC
6/4/2008
TARRANT
D208256953
 
 
TX
TARRANT
TX4390423.99
REBEL REALTY INC
6/30/2008
TARRANT
D208255102
 
 
TX
TARRANT
TX4390423.99
REBEL REALTY INC
6/30/2008
TARRANT
D211097209
 
 
TX
TARRANT
TX4390424.99
LLOYD C BLAIR
6/30/2008
TARRANT
D208255101
 
 
TX
TARRANT
TX4390428.00
IMPERIAL EAGLE INVESTMENTS
6/30/2008
TARRANT
D208293788
 
 
TX
TARRANT
TX4390429.00
JUAN HERNANDEZ
6/4/2008
TARRANT
D210004987
 
 
TX
TARRANT
TX4390430.00
ENRIQUE L CASAS ET UX
6/4/2008
TARRANT
D208293787
 
 
TX
TARRANT
TX4390431.00
BETTY J DRAGOO
7/29/2008
TARRANT
D208378505
 
 
TX
TARRANT
TX4390433.00
LEWIS WALKER ET UX
6/13/2008
TARRANT
D208326302
 
 
TX
TARRANT
TX4390434.00
LUBERTA FULLILOVE
6/13/2008
TARRANT
D208326301
 
 
TX
TARRANT
TX4390435.00
SAMANTHA MCCOOL
6/4/2008
TARRANT
D208326300
 
 
TX
TARRANT
TX4390505.00
JIMMY R KERSEY ET UX
6/30/2008
TARRANT
D208326305
 
 
TX
TARRANT
TX4390513.00
JAMES L BRADDEN JR
7/7/2008
TARRANT
D208378509
 
 
TX
TARRANT
TX4390514.00
MARY FOSTER
6/26/2008
TARRANT
D208326306
 
 
TX
TARRANT
TX4390516.00
SHERRY J LAWHON ET VIR
7/19/2008
TARRANT
D208347986
 
 
TX
TARRANT
TX4390516.00
SHERRY J LAWHON ET VIR
7/19/2008
 
 
 
 
TX
TARRANT
TX4390517.00
SHERRY J LAWHON ET VIR
7/19/2008
TARRANT
D208378506
 
 
TX
TARRANT
TX4390517.00
SHERRY J LAWHON ET VIR
7/19/2008
 
 
 
 
TX
TARRANT
TX4390518.00
RICHARD L WATKINS ET UX
6/4/2008
TARRANT
D208378508
 
 
TX
TARRANT
TX4390522.01
BRUCE D BRADHAM ET UX
8/29/2008
TARRANT
D208346476
 
 
TX
TARRANT
TX4390522.02
KENNETH MICHAEL HILL ET UX
8/29/2008
TARRANT
D208346477
 
 
TX
TARRANT
TX4390525.00
DAVID YORK
8/11/2008
TARRANT
D208416398
 
 
TX
TARRANT
TX4390529.00
VERNA L TAYLOR
7/22/2008
TARRANT
D208416397
 
 
TX
TARRANT
TX4390530.00
LEOPOLDO FRANCO ET UX
8/13/2008
TARRANT
D208416396
 



Exhibit A Page 9

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




 
TX
TARRANT
TX4390532.00
JESSE B AGUIRRE ET UX
8/9/2008
TARRANT
D208416401
 
 
TX
TARRANT
TX4390533.01
JOHN D ALEXANDER
7/15/2008
TARRANT
D208416392
 
 
TX
TARRANT
TX4390533.02
LOU NELL JOYNER
7/15/2008
TARRANT
D208416391
 
 
TX
TARRANT
TX4390533.03
J EARL ALEXANDER JR
7/15/2008
TARRANT
D208416390
 
 
TX
TARRANT
TX4390533.04
EDWARD H ALEXANDER
7/15/2008
TARRANT
D208416399
 
 
TX
TARRANT
TX4390533.05
CHRISTY DAWN WHEELER
12/2/2008
TARRANT
D209025877
 
 
TX
TARRANT
TX4390533.06
DANNY STREBECK
12/2/2008
TARRANT
D209025874
 
 
TX
TARRANT
TX4390533.07
RON STREBECK
12/8/2008
TARRANT
D209025876
 
 
TX
TARRANT
TX4390533.08
RITA HOPKINS ET VIR
12/2/2008
TARRANT
D209025875
 
 
TX
TARRANT
TX4390537.00
INDEPENDENT UTILITY CONSTR
8/26/2008
TARRANT
D208341454
 
 
TX
TARRANT
TX4390538.00
WILLIAMS PROPERTY COMPANY
8/26/2008
TARRANT
D208341453
 
 
TX
TARRANT
TX4390539.00
DAVID S HUMPHREY
8/15/2008
TARRANT
D208336089
 
 
TX
TARRANT
TX4390540.00
CW ROSS CONSTRUCTION INC
8/22/2008
TARRANT
D208336090
 
 
TX
TARRANT
TX4390542.00
ANDRES SOTO ET UX
8/26/2008
TARRANT
D208416402
 
 
TX
TARRANT
TX4390543.00
NELL MOORES
8/26/2008
TARRANT
D208416403
 
 
TX
TARRANT
TX4390544.00
LINDA THRELKELD
8/13/2008
TARRANT
D208416400
 
 
TX
TARRANT
TX4390545.00
SHRINERS HOSPITALS
6/27/2008
TARRANT
D208310231
 
 
TX
TARRANT
TX4390549.00
DC VANDERVOORT ET UX
9/27/2008
TARRANT
D208416415
 
 
TX
TARRANT
TX4390550.00
DANNY B BLACKWELL ET UX
8/26/2008
TARRANT
D208416409
 
 
TX
TARRANT
TX4390551.00
SOUTH CENTRAL INDUSTRIAL P
8/12/2008
TARRANT
D208416406
 
 
TX
TARRANT
TX4390552.00
DARRELL THOMPSON ET AL
8/26/2008
TARRANT
D208416407
 
 
TX
TARRANT
TX4390553.00
GEORGIA MAE BENNETT
8/11/2008
TARRANT
D208416408
 
 
TX
TARRANT
TX4390554.00
OLIN W GIBBINS
10/15/2008
TARRANT
D208447926
 
 
TX
TARRANT
TX4390556.00
CITY OF FORT WORTH
1/6/2009
TARRANT
D209011528
 
 
TX
TARRANT
TX4390557.00
PATRICIA ANN SINGLETON
8/31/2008
TARRANT
D208416414
 
 
TX
TARRANT
TX4390558.00
MIKE GUENTHER ET UX
8/31/2008
TARRANT
D208416412
 
 
TX
TARRANT
TX4390559.99
JULIA REESE
10/31/2008
TARRANT
D208432180
 
 
TX
TARRANT
TX4390563.99
JOE FERNANDEZ JR
10/24/2008
TARRANT
D208432179
 
 
TX
TARRANT
TX4390589.00
ELI VILLANUEVA
9/10/2008
TARRANT
D208416417
 
 
TX
TARRANT
TX4390591.00
METRO BUILDERS BY ANTANGA
9/12/2008
TARRANT
D208416386
 
 
TX
TARRANT
TX4390592.00
JAMES H AKINS
9/16/2008
TARRANT
D208416416
 
 
TX
TARRANT
TX4390593.00
JOSE ERIK MUNOZ
9/11/2008
TARRANT
D208416410
 
 
TX
TARRANT
TX4390596.00
MARK BARNES ET UX
9/2/2008
TARRANT
D208416411
 
 
TX
TARRANT
TX4390598.00
CAROLYN SPENCER
8/27/2008
TARRANT
D208411704
 
 
TX
TARRANT
TX4390677.00
JIMMY EARL REED ET UX
9/4/2008
TARRANT
D208464757
 
 
TX
TARRANT
TX4390728.00
GRACIE CAUGHRON BARNES
9/1/2008
TARRANT
D208411703
 



Exhibit A Page 10

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




 
TX
TARRANT
TX4390729.00
J REYES MORENO ET UX
9/30/2008
TARRANT
D208464758
 
 
TX
TARRANT
TX4390730.00
GARY D WINBERRY
10/14/2008
TARRANT
D208464756
 
 
TX
TARRANT
TX4390733.00
VIRGINIA KIMBRO ET AL
7/22/2004
TARRANT
D204250875
 
 
TX
TARRANT
TX4390759.00
MARTIN S MOORE ET UX
10/24/2008
TARRANT
D208422773
 
 
TX
TARRANT
TX4390761.00
PAUL GREGORY JOEL
9/14/2008
TARRANT
D208422772
 
 
TX
TARRANT
TX4390762.01
KATHERINE MAGAR
9/16/2008
TARRANT
D208411702
 
 
TX
TARRANT
TX4390762.02
JOHN F GOSS ET UX
9/16/2008
TARRANT
D208411701
 
 
TX
TARRANT
TX4390785.00
WILLIAM A RAGSDILL ET UX
9/15/2008
TARRANT
D208464762
 
 
TX
TARRANT
TX4390792.00
GOLDIE GINIGEME
10/1/2008
TARRANT
D209029813
 
 
TX
TARRANT
TX4390796.00
LAWRENCE CARLIS ET UX
10/6/2008
TARRANT
D208464765
 
 
TX
TARRANT
TX4390797.00
NELDA TOMLIN MCCASLIN
10/27/2008
TARRANT
D209029822
 
 
TX
TARRANT
TX4390798.00
COLE GUTIERREZ AKA LAWRENC
10/12/2008
TARRANT
D208464764
 
 
TX
TARRANT
TX4390799.00
PISCATUR PROPERTIES LLC
10/3/2008
TARRANT
D208464768
 
 
TX
TARRANT
TX4390802.00
MARY LOUISE FENN
11/16/2008
TARRANT
D209029818
 
 
TX
TARRANT
TX4390803.00
PAUL L THOMPSON
11/22/2008
TARRANT
D209029817
 
 
TX
TARRANT
TX4390805.00
MIKE HONEYCUTT
11/15/2008
TARRANT
D209029819
 
 
TX
TARRANT
TX4390806.00
HERMAS VENTURA JR
11/3/2008
TARRANT
D209029816
 
 
TX
TARRANT
TX4390808.00
ST TX 109585
12/16/2008
TARRANT
D209004253
 
 
TX
TARRANT
TX4390809.00
ST TX 109584
12/16/2008
TARRANT
D209004252
 
 
TX
TARRANT
TX4390812.00
FULL GOSPEL TABERNACLE
10/28/2008
TARRANT
D209029810
 
 
TX
TARRANT
TX4390813.00
AUGUSTIN TELLEZ ET UX
12/2/2008
TARRANT
D209029821
 
 
TX
TARRANT
TX4390815.00
NGOC D BUI ET UX
10/22/2008
TARRANT
D209029808
 
 
TX
TARRANT
TX4390819.00
MELINDA T FULLER
9/26/2008
TARRANT
D209029812
 
 
TX
TARRANT
TX4390820.01
JUDY ANN TATUM ET VIR
12/2/2008
TARRANT
D209029814
 
 
TX
TARRANT
TX4390820.02
SARAH LEANA LOONEY LEACH
1/11/2011
TARRANT
D211078070
 
 
TX
TARRANT
TX4390820.03
JONATHAN JACOB LEACH
1/29/2011
TARRANT
D211078071
 
 
TX
TARRANT
TX4390820.04
ELMER EUGENE LEACH
1/11/2011
TARRANT
D211122583
 
 
TX
TARRANT
TX4390823.00
JAMES W GADDY ET UX
11/24/2008
TARRANT
D209045298
 
 
TX
TARRANT
TX4390830.00
MICHAEL A FOSTER
12/5/2008
TARRANT
D209028324
 
 
TX
TARRANT
TX4390840.00
SILVERSAGE LTD
12/23/2008
TARRANT
D209038064
 



Exhibit A Page 11

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




 
TX
TARRANT
TX4390842.00
THE OAKRIDGE SCHOOL INC
11/16/2005
TARRANT
D206068688
 
 
TX
TARRANT
TX4390843.00
ROSE PITTMAN
10/8/2008
TARRANT
D209045304
 
 
TX
TARRANT
TX4390853.00
CITY OF FORT WORTH
2/26/2009
TARRANT
D209071940
 
 
TX
TARRANT
TX4390854.00
TRUCK TRAILER SERVICES INC
2/26/2009
TARRANT
D209082158
 
 
TX
TARRANT
TX4390860.00
PLANTATION PROPERTIES LTD
3/4/2009
TARRANT
D209082157
 
 
TX
TARRANT
TX4390861.00
LEWIS BULL CORPORATION
2/19/2009
TARRANT
D209082156
 
 
TX
TARRANT
TX4390862.00
ARNOLD ANCHONDO SR ET AL
3/2/2009
TARRANT
D209119324
 
 
TX
TARRANT
TX4390864.00
JORGE HERNANDEZ ET UX
2/28/2009
TARRANT
D209093865
 
 
TX
TARRANT
TX4390865.00
MERRILL A NELSON ET UX
3/25/2009
TARRANT
D209093866
 
 
TX
TARRANT
TX4390866.00
KYLE EQUITIES LP
3/25/2009
TARRANT
D209168074
 
 
TX
TARRANT
TX4390869.00
MOSSON LP
5/29/2009
TARRANT
D209168075
 
 
TX
TARRANT
TX4390879.00
CINDY D KAPPEL
2/12/2009
TARRANT
D209109105
 
 
TX
TARRANT
TX4390880.00
JIMMY R KERSEY ET UX
2/4/2009
TARRANT
D209109107
 
 
TX
TARRANT
TX4390882.00
TAMMIE Y DOUGLAS
3/26/2009
TARRANT
D209109106
 
 
TX
TARRANT
TX4390884.01
MARTHA ABERNATHY ET VIR
3/28/2009
TARRANT
D209109108
 
 
TX
TARRANT
TX4390884.02
BRENDA KILLINGSWORTH
3/28/2009
TARRANT
D209109109
 
 
TX
TARRANT
TX4390884.03
WILLIAM STEPHENS
2/1/2010
TARRANT
D210039890
 
 
TX
TARRANT
TX4390884.04
JAMES STEPHENS ET UX
2/19/2010
TARRANT
D210039891
 
 
TX
TARRANT
TX4390884.05
ANDREW GAGE
2/19/2010
TARRANT
D210039892
 
 
TX
TARRANT
TX4390884.06
MARY FRANCES SAENZ ET VIR
2/1/2010
TARRANT
D210039894
 
 
TX
TARRANT
TX4390884.07
MARGIE ERWIN ET VIR
2/1/2010
TARRANT
D210039893
 
 
TX
TARRANT
TX4390886.00
DANNY EADES ET UX
4/9/2009
TARRANT
D209109110
 
 
TX
TARRANT
TX4390888.00
JEWELL LANDERS JR ET UX
5/11/2009
TARRANT
D209134575
 
 
TX
TARRANT
TX4390889.00
ST TX 110047
4/7/2009
TARRANT
D209111987
 
 
TX
TARRANT
TX4390891.01
CHARLENE HIGH ET VIR
3/28/2009
TARRANT
D209125156
 
 
TX
TARRANT
TX4390891.02
ANTHONY MARTINEZ
3/28/2009
TARRANT
D209125155
 
 
TX
TARRANT
TX4390891.03
CONNIE SIMMONS ET VIR
3/25/2009
TARRANT
D209125157
 
 
TX
TARRANT
TX4390891.04
STEVEN W PITTMAN ET UX
3/28/2009
TARRANT
D209125158
 
 
TX
TARRANT
TX4390891.05
ROSE PITTMAN
4/20/2009
TARRANT
D209119323
 
 
TX
TARRANT
TX4390891.06
TANNA MARTINEZ
2/15/2010
TARRANT
D210046611
 
 
TX
TARRANT
TX4390895.00
EASTLAND REAL ESTATE INV
3/23/2009
TARRANT
D209127371
 
 
TX
TARRANT
TX4390898.00
ROSALIA CERVANTES
4/10/2009
TARRANT
D209136881
 
 
TX
TARRANT
TX4390903.00
RAYMOND LESLIE WHALEY SR
5/14/2009
TARRANT
D209140939
 
 
TX
TARRANT
TX4390905.00
JAIME MORQUECHO
2/19/2009
TARRANT
D209145771
 
 
TX
TARRANT
TX4390912.00
MUGEER OMAR ET UX
5/6/2009
TARRANT
D209154621
 
 
TX
TARRANT
TX4390913.00
CITY OF FORT WORTH
6/16/2009
TARRANT
D209166519
 
 
TX
TARRANT
TX4390919.00
CITY OF FORT WORTH
6/25/2009
TARRANT
D209188093
 
 
TX
TARRANT
TX4390922.00
RUSTEM GASHI ET UX
6/18/2009
TARRANT
D209195609
 



Exhibit A Page 12

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




 
TX
TARRANT
TX4390925.00
ALEXANDER ALFARO ET UX
7/9/2009
TARRANT
D209209831
 
 
TX
TARRANT
TX4390936.00
SCOTT HENSEL
7/21/2009
TARRANT
D209220526
 
 
TX
TARRANT
TX4390940.00
ARCTX MINERALS LLC
9/4/2009
TARRANT
D209242224
 
 
TX
TARRANT
TX4390941.00
LARRY H JACKSON ET UX
8/17/2009
TARRANT
D209237004
 
 
TX
TARRANT
TX4390944.00
ELLIOTT AND LILLIAN LTD
9/18/2009
TARRANT
D209249790
 
 
TX
TARRANT
TX4390945.00
EMILIO H CANTU
3/26/2009
TARRANT
D209329178
 
 
TX
TARRANT
TX4390947.00
BLANCA GAONA
8/24/2009
TARRANT
D209248926
 
 
TX
TARRANT
TX4390948.00
DONALD K SIEWERT ET UX
8/4/2009
TARRANT
D209254721
 
 
TX
TARRANT
TX4390950.00
MINNIE LOUISE WESTBROOK
8/13/2009
TARRANT
D209269912
 
 
TX
TARRANT
TX4390951.00
MORROW FAMILY TRUST
10/19/2009
TARRANT
D209286755
 
 
TX
TARRANT
TX4390952.00
ARCTX MINERALS LLC
10/29/2009
TARRANT
D209295177
 
 
TX
TARRANT
TX4390953.00
ST TX MF-110325
10/6/2009
TARRANT
D209283998
 
 
TX
TARRANT
TX4390967.00
ROSARIO ALVARADO ET VIR
11/17/2009
TARRANT
D209327309
 
 
TX
TARRANT
TX4390969.99
ANNIE MAE RUDD
1/9/2010
TARRANT
D210006291
 
 
TX
TARRANT
TX4390970.00
JS PROPERTIES LP
12/1/2009
TARRANT
D210002550
 
 
TX
TARRANT
TX4390972.00
WALTER LEE TORRANCE
12/18/2009
TARRANT
D210002924
 
 
TX
TARRANT
TX4390973.00
REZA ALAVI
4/9/2009
TARRANT
D210004988
 
 
TX
TARRANT
TX4390974.00
REZA ALAVI
1/8/2010
TARRANT
D210008019
 
 
TX
TARRANT
TX4390975.00
CITY OF FORT WORTH
1/14/2010
TARRANT
D210013153
 
 
TX
TARRANT
TX4390976.99
ALAN SPARKS / MARY SPARKS AIF
2/3/2010
TARRANT
D210030172
 
 
TX
TARRANT
TX4390980.99
DENNIS DEAN JONES ET UX
1/25/2010
TARRANT
D210035126
 
 
TX
TARRANT
TX4390981.99
DONALD RAY JONES ET UX
1/25/2010
TARRANT
D210035127
 
 
TX
TARRANT
TX4390985.00
ST TX MF-110554
2/2/2010
TARRANT
D210039889
 
 
TX
TARRANT
TX4390991.99
MICHELLE D MORRISON ET AL
2/28/2010
TARRANT
D210086544
 
 
TX
TARRANT
TX4390992.00
GEARY S STOWE JR
2/8/2010
TARRANT
D210051486
 
 
TX
TARRANT
TX4390993.99
IDA DAMRON ET AL
6/30/2010
TARRANT
D210200632
 
 
TX
TARRANT
TX4390994.00
CITY OF FORT WORTH
3/15/2010
TARRANT
D210067244
 
 
TX
TARRANT
TX4390995.99
SAMUEL W OGDEN ET UX
3/31/2010
TARRANT
D210079049
 
 
TX
TARRANT
TX4390996.99
VICTOR P HARRISON ET UX
4/3/2010
TARRANT
D210079049
 
 
TX
TARRANT
TX4390996.99
VICTOR P HARRISON ET UX
4/3/2010
TARRANT
D210079050
 
 
TX
TARRANT
TX4390997.00
BOOKER JOHNSON ET UX
2/1/2010
TARRANT
D210057851
 
 
TX
TARRANT
TX4390997.00
BOOKER JOHNSON ET UX
2/1/2010
TARRANT
D210156106
 
 
TX
TARRANT
TX4391002.99
RAYMOND ROSCOE CHANCE JR
4/13/2010
TARRANT
D210086539
 
 
TX
TARRANT
TX4391003.99
DENISE ANNETTE FOUCHEY GWINN
4/3/2010
TARRANT
D210086541
 
 
TX
TARRANT
TX4391004.99
JAMES RAEGAN DAVIS ET AL
4/3/2010
TARRANT
D210086538
 
 
TX
TARRANT
TX4391005.99
RICHARD CARTER JR ET AL
4/2/2010
TARRANT
D210086537
 



Exhibit A Page 13

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




 
TX
TARRANT
TX4391006.99
ROSEMARY L CHANCE ALBRIGHT
4/13/2010
TARRANT
D210086540
 
 
TX
TARRANT
TX4391008.00
ROBERT A BRODE ET UX
7/1/2010
TARRANT
D210250698
 
 
TX
TARRANT
TX4391010.00
ST TX MF-110644
3/23/2010
TARRANT
D210086560
 
 
TX
TARRANT
TX4391017.00
LOUIS F AKA LUIS RUIZ ET UX
5/11/2010
TARRANT
D210114850
 
 
TX
TARRANT
TX4391017.99
CITY OF FT WORTH
8/9/2010
TARRANT
D210198703
 
 
TX
TARRANT
TX4391018.99
CITY OF FT WORTH
8/4/2010
TARRANT
D210198705
 
 
TX
TARRANT
TX4391020.00
CITY OF FORT WORTH
5/18/2010
TARRANT
D210129774
 
 
TX
TARRANT
TX4391029.99
MORROW FAMILY TRUST 8-10-92
6/28/2010
TARRANT
D210156105
 
 
TX
TARRANT
TX4391031.00
BILLIE JOYCE PERRY INDIV AND EXEC
6/3/2010
TARRANT
D210134912
 
 
TX
TARRANT
TX4391035.00
BOOKER JOHNSON ET UX
6/17/2010
TARRANT
D210156106
 
 
TX
TARRANT
TX4391075.00
LEWIS & ASSOC REALTORS
9/17/2010
TARRANT
D210232350
 
 
TX
TARRANT
TX4391091.00
FT WORTH TERMINALS LLC
8/17/2010
TARRANT
D210262808
 
 
TX
TARRANT
TX4391092.00
CROWN ENTERPRISES INC
8/17/2010
TARRANT
D210262807
 
 
TX
TARRANT
TX4391182.00
ERNEST THOMAS ET UX
11/22/2010
TARRANT
D211006602
 
 
TX
TARRANT
TX4391187.00
DON VALK
12/30/2010
TARRANT
D211001528
 
 
TX
TARRANT
TX4391189.00
ERNEST THOMAS ET UX
11/23/2010
TARRANT
D211006601
 
 
TX
TARRANT
TX4391233.00
LINDA L ATKINS
1/6/2011
TARRANT
D211024558
 
 
TX
TARRANT
TX4391239.00
SCOTT R DAVIDSON
1/6/2011
TARRANT
D211024560
 
 
TX
TARRANT
TX4391253.00
MIKE MURRAY ET UX
2/3/2011
TARRANT
D211044528
 
 
TX
TARRANT
TX4391256.99
JUAN HERNANDEZ
12/20/2010
TARRANT
D210319282
 
 
TX
TARRANT
TX4391262.00
GDF PROPERTIES
3/30/2011
TARRANT
D211075997
 
 
TX
TARRANT
TX4391285.01
KEITH & KIMBERLY HAMPTON
6/2/2011
TARRANT
D211141700
 
 
TX
TARRANT
TX4391285.02
SANDRA SMITH
6/2/2011
TARRANT
D211141699
 
 
TX
TARRANT
TX4391300.01
DAVID ORTIZ ROMERO
8/12/2011
TARRANT
D211212308
 
 
TX
TARRANT
TX4391360.99
VANTAGE FORT WORTH ENERGY LLC
4/26/2013
TARRANT
 
 
 
TX
TARRANT
TX4391361.01
WILLIAM HORACE ANDERTON
1/2/2013
TARRANT
D213019851
 
 
TX
TARRANT
TX4391361.02
DAVID RAY ANDERTON
12/27/2012
TARRANT
D213019853
 
 
TX
TARRANT
TX4391361.03
RICHARD ANDERTON JR
12/27/2012
TARRANT
D213019852
 
 
 
 
 
 
 
 
 
 





Exhibit A Page 14

--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT






EXHIBIT B
to the
GAS GATHERING AGREEMENT
This Exhibit B is attached to the Gas Gathering Agreement (the "Agreement")
dated effective April 1, 2016 by and between BlueStone Natural Resources II,
LLC, as Producer, and Cowtown Pipeline Partners L.P., as Gatherer, and made a
part thereof for all purposes. All defined terms used herein shall have the same
meaning as set forth in the Agreement.


Gathering System Receipt Point(s)


Ownership
Sales Meter Name
Meter #
Active?
CMLP/QRI
BLAIR EAST 1H
TX35976
Active
CMLP/QRI
BLAIR EAST 2H
TX34017
Active
CMLP/QRI
BLAIR EAST 3H
TX34015
Active
CMLP/QRI
BLAIR EAST 4H
TX34018
Active
CMLP/QRI
BLAIR EAST 5H
TX35975
Active
CMLP
BOSWELL NORTH 1-9 SALES
TX20426
Active
CMLP
BOSWELL SOUTH SALES
TX20975
Active
CMLP/QRI
CITY OF ARLINGTON 1H
TX32737
Active
CMLP/QRI
CITY OF ARLINGTON 2H
TX32738
Active
CMLP/QRI
CITY OF ARLINGTON 3H
TX32739
Active
CMLP/QRI
CITY OF ARLINGTON 4H
TX32740
Active
CMLP/QRI
CITY OF ARLINGTON 5H
TX32741
Active
CMLP/QRI
CITY OF ARLINGTON 6H
TX32742
Active
CMLP/QRI
CITY OF ARLINGTON 7H
TX33814
Active
CMLP/QRI
CITY OF ARLINGTON 8H
TX33807
Active
CMLP/QRI
CITY OF ARLINGTON 9H
TX33808
Active
CMLP/QRI
CITY OF ARLINGTON 10H
TX33809
Active
CMLP/QRI
CITY OF ARLINGTON 11H
TX33810
Active
CMLP/QRI
CITY OF ARLINGTON 12H
TX33811
Active
CMLP/QRI
CITY OF ARLINGTON 14H
TX33813
Active
CMLP
DUKE SALES
TX50001
Active
CMLP
EXELON NORTH SALES
TX20616
Active
CMLP/QRI
EXELON SOUTH 1H
TX32730
Active
CMLP/QRI
EXELON SOUTH 2H
TX32731
Active
CMLP
EXELON SOUTH 3H
TX32732
Active
CMLP/QRI
EXELON SOUTH 4H
TX32733
Active
CMLP/QRI
EXELON SOUTH 6H
TX32735
Active



Exhibit B Page 1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




Ownership
Sales Meter Name
Meter #
Active?
CMLP/QRI
EXELON SOUTH 7H
TX33912
Active
CMLP/QRI
EXELON SOUTH 8H
TX33934
Active
CMLP/QRI
EXELON SOUTH 9H
TX33935
Active
CMLP
EXELON SOUTH 10H
TX33936
Active
CMLP/QRI
EXELON SOUTH 12H
TX33938
Active
CMLP
LAWHON SOUTH UNIT 2H
TX34086
Active
CMLP/QRI
LAWHON SOUTH UNIT 5H
TX34087
Active
CMLP/QRI
LAWHON SOUTH UNIT 7H
TX34071
Active
CMLP/QRI
LAWHON SOUTH UNIT 10H
TX34051
Active
CMLP/QRI
LAWHON SOUTH UNIT 11H
TX34058
Active
CMLP/QRI
LAWHON SOUTH UNIT 12H
TX34053
Active
CMLP/QRI
LAWHON SOUTH UNIT 13H
TX34052
Active
CMLP/QRI
LAWHON SOUTH UNIT 1H
TX34072
Active
CMLP
LAWHON WEST UNIT 2H
TX34861
Active
CMLP/QRI
MARTIN 820 1H
TX32000
Active
CMLP
MARTIN 820 3H
TX33416
Active
CMLP/QRI
MARTIN 820 4H
TX33392
Active
CMLP
MARTIN 820 5H
TX33393
Active
CMLP/QRI
MARTIN 820 6H
TX33396
Active
CMLP
OLCOTT NORTH A SALES
TX21004
Active
CMLP
OLCOTT SOUTH SALES
TX20673
Active
CMLP/QRI
SOUTH LOOP 820 1H
TX33664
Active
Texas Midstream (Williams)
VILLAGE CREEK PAD CRP
22421
Active
CMLP/QRI
WHIZ Q EAST UNIT 5H
TX34303
Active
CMLP/QRI
WHIZ Q EAST UNIT 11H
TX34808
Active
CMLP/QRI
WHIZ Q EAST UNIT 12H
TX34802
Active
CMLP/QRI
WHIZ Q WEST UNIT 5H
TX35056
Active
CMLP/QRI
WHIZ Q WEST UNIT 6H
TX35051
Active
CMLP/QRI
DUKE UNIT 1H
TX33219
Inactive
CMLP/QRI
LAWHON WEST UNIT 1H
TX34860
Inactive
CMLP
LAWHON WEST UNIT 3H
TX34862
Inactive
CMLP
MARTIN 820 2H
TX32010
Inactive
CMLP/QRI
WHIZ Q WEST UNIT 4H
TX35052
Inactive



Delivery Point(s) to Transporter




Exhibit B Page 2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




Delivery Point
Transporter
Meter
Handley Quicksilver
Energy Transfer Fuel, LP
#009783
 
 
 







Exhibit B Page 3

--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




EXHIBIT C
to the
GAS GATHERING AGREEMENT


This Exhibit C is attached to the Gas Gathering Agreement (the "Agreement")
dated effective April 1, 2016 by and between BlueStone Natural Resources II,
LLC, as Producer, and Cowtown Pipeline Partners L.P., as Gatherer, and made a
part thereof for all purposes. All defined terms used herein shall have the same
meaning as set forth in the Agreement.


Third Party Gatherer’s Receipt Point:


Village Creek Pad – Access Meter #22421


Third Party Delivery Point(s):


Delivery Point
Description
Meter
Crestwood Offload Point
Offload point between Third Party Gatherer and Gatherer’s Gathering System
TX20542
ETC Delivery Point
Mercado ETC Del
OMV10115
ETC Delivery Point
4th Street ETC Del
OMV10271
ETC Delivery Point
Delga ETC Del
OMV10107











Exhibit C Page 1
3230483v2

--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




EXHIBIT D
to the
GAS GATHERING AGREEMENT


This Exhibit D is attached to the Gas Gathering Agreement (the "Agreement")
dated effective April 1, 2016 by and between BlueStone Natural Resources II,
LLC, as Producer, and Cowtown Pipeline Partners L.P., as Gatherer, and made a
part thereof for all purposes. All defined terms used herein shall have the same
meaning as set forth in the Agreement.


AREA
WELL
BARNETT LA
BLAIR EAST UNIT 4H
BARNETT LA
EXELON NORTH 13H
BARNETT LA
EXELON SOUTH 10H
BARNETT LA
EXELON SOUTH 3H
BARNETT LA
EXELON SOUTH 8H
BARNETT LA
LAWHON SOUTH UNIT 13H
BARNETT LA
WHIZ Q WEST UNIT 5H
BARNETT LA
WHIZ Q WEST UNIT 6H









[exhibit10520160714150_image1.gif]
[exhibit10520160714150_image2.gif]


Exhibit D Page 1
3230483v2